Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 1 of 95
                                                                         1-1



  1                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
  2                             HOUSTON DIVISION
  3
      PRESTON WOOD & ASSOCIATES, LLC,          )
  4                                            )
                 Plaintiff,                    )    NO. H-16-CV-1427
  5                                            )
      v.                                       )    August 22, 2018
  6                                            )
      CAMERON ARCHITECTS, INC.,                )
  7   STEPHEN CAMERON, and UL, INC.,           )
      d/b/a URBAN LIVING, and                  )
  8   VINOD RAMANI,                            )
                                               )
  9              Defendants.
10
                                     TRIAL
11                     BEFORE THE HONORABLE DAVID HITTNER
                                   AND A JURY
12
                                    VOLUME 1
13                              PAGES 1-1 to 1-83

14
15     For the Plaintiff:              Patrick A. Zummo
                                       Attorney at Law
16                                     909 Fannin, Suite 3500
                                       Houston, TX 77010
17
                                       Louis K. Bonham
18                                     Califf T. Cooper
                                       Osha Liang, LLP
19                                     909 Fannin, Suite 3500
                                       Houston, TX 77010
20
       For the Defendants:             Justin Strother
21                                     Michael W. Belleville
                                       Strother Law Firm, PLLC
22                                     3000 Weslayan, Suite 348
                                       Houston, TX 77027
23     Court Reporter:
                                       Bruce Slavin, RPR, CMR
24
       Proceedings reported by mechanical stenography and produced
25     by computer-aided transcription.
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 2 of 95
                                                                           1-2



  1                                  I N D E X
  2

  3                                                                Page
  4

  5    Jury Selection                                               1-1
  6    Preliminary Instructions to the Jury                         1-69

  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 3 of 95
                                                                                   1-3
                                              Jury Selection




          1                            (Venire panel present)
          2              THE COURT:     Thank you, ladies and gentlemen.

          3    Please be seated.
          4                    I'm Dave Hittner, one of the Judges of the

10:26     5    United States District Court of the Southern District of
          6    Texas.   I want to welcome you on the next step and maybe the

          7    first step on your jury service.
          8                    As you know, you come from a number of

          9    different counties that come down by phone.          So, I always
10:26   10     ask this first.

        11                     Those of you that this is the first time on
        12     this jury service, you've come up to a courtroom, if you'd

        13     please raise your hand.

        14                                (Show of hands)
10:26   15                     Okay.    So, we have a couple of hands that went
        16     up.   You've been up in other courtrooms?        How many have been

        17     up to other courtrooms?

        18                                (Show of hands)
        19                     Oh.   All right.
10:26   20                     Well, this is a little bit different.

        21     Everything is different.      Nothing's 100 percent.       So, I say

        22     99 percent of the folks that have sat on juries while I've
        23     been a judge have found it to be a very positive experience

        24     and, hopefully, you will, too.
10:27   25                     As far as how long I've been doing this, I was
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 4 of 95
                                                                                    1-4
                                              Jury Selection




          1    in state court as an elected state judge for about seven and
          2    a half years.    I've been over here 32 years.

          3                    And everyone says, 'Well, you've been here
          4    this long.    How come you have such a small courtroom?'

10:27     5    Because some of the others are monsters in this courthouse.
          6                    This, traditionally, was the courtroom that

          7    all junior judges started from and, as soon as they could,
          8    they'd beat it off the eighth floor.            The only difference is

          9    I stayed and started accumulating all the offices.
10:27   10                     So, I've got more office space than any other

        11     judge in the building; so, I'm not trading that.
        12                     And that pole.       Everybody says, 'Well, you've

        13     got that pole.'

        14                     Well, I first got down here and I heard from
10:27   15     somebody, 'A federal judge can do anything, you know, if he
        16     or she wants to.'

        17                     'I want to get rid of that pole.'

        18                     So, they're looking at me.          So, they did a
        19     quick survey.    They found out that that pole is a
10:28   20     weight-bearing pole for the whole building.           And they said

        21     they could theoretically get around it.

        22                     You get rid of that pole by getting steel
        23     girders like they have on bridges and so forth and kind of

        24     bridge across it even though it has to go up and down the
10:28   25     whole building.     And they said they couldn't guarantee
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 5 of 95
                                                                                      1-5
                                              Jury Selection




          1    everything wouldn't crash in on the eighth floor.            So, I
          2    need the pole.

          3                     And I had some high-profile case a number of
          4    years ago.    They upgraded everything here, including putting

10:28     5    in those TV cameras, and we have folks that -- we have a
          6    hearing amplification for folks who may have a hearing

          7    problem.   We've got those two boxes of infrared transmitters
          8    for this whole building and so -- for this whole courtroom.

          9                     So, it tends to work.          So, I've never moved
10:28   10     and I'm not going to -- kicking and screaming, perhaps, one

        11     of these days moving out.
        12                      Everybody serves on jury duty.         So, I'm glad

        13     you're here.

        14                      If you look to the corner of the jury box,
10:29   15     those are my juror badges hanging up there on the corner of
        16     the jury box.

        17                      When I was a state court trial judge, I served

        18     on a state court jury right in that same building, actually,
        19     on the same floor my own courtroom was.            And since I've been
10:29   20     to federal court, I've been called down to jury duty once to

        21     the City of Houston Traffic Court and the other one is the

        22     Justice of the Peace Court.
        23                      So, we all serve.         All I can tell you is that

        24     we're going to move this case along as quickly as we
10:29   25     possibly can consistent with the interests of the parties.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 6 of 95
                                                                                         1-6
                                              Jury Selection




          1    Sometimes people don't have a real handle on what jury duty
          2    is about.

          3                    I had one case that lasted quite a while.                One
          4    of the jurors was a teacher, and I got a card from her

10:29     5    class.    Apparently, maybe they were getting rid of -- they
          6    were tired of the substitute.          So, all the kids got together

          7    and they wrote me a letter.
          8                    By the way, I'll read it to you in a moment

          9    because the text is really cute.                But it was so impressive I
10:30   10     actually had it enlarged, and that's that big, square --

        11     what is it? -- rectangular -- what is it? -- frame right
        12     next to the jury room door.        So, if you get selected, this

        13     is what it says on there.

        14                     Each of the youngsters drew a stick figure of
10:30   15     themselves with their name under it, and this was the
        16     letter.   It says:    "Dear Mr. Judge, Please let my teacher

        17     come back to school soon.      We really do miss her."

        18                     So, that was nice to see.              The teacher had
        19     about another week to go, got off jury duty and went back to
10:30   20     her class.    It was a second grade class in Katy Independent

        21     School District, and it goes back a ways to March 2006.

        22                     Let's talk about this type of court.              Okay?
        23     This is -- The district court on the federal level is the

        24     highest level of the trial court in the federal system.                  So,
10:31   25     this is the last stop we actually have jurors in the box.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 7 of 95
                                                                                     1-7
                                              Jury Selection




          1                    In effect, ancillary to this court are the
          2    United States magistrate judges and their courts, the U.S.

          3    bankruptcy courts.     And almost every federal agency has
          4    their own appellate process within the system, like the

10:31     5    Energy Department and the Veterans Administration.
          6                    If you think that you've been denied benefits

          7    or you're granted benefits with their appellate system, you
          8    can bring it to the one-judge court.            I sit as an appeals

          9    court occasionally from the bankruptcy court and from the
10:31   10     magistrate's court.

        11                     We also handle appeals from the Social
        12     Security Administration.      If people are denied benefits or

        13     if they're granted benefits and the -- what is it? -- and

        14     the administrative hearing examiners disagree, granted
10:32   15     benefits a certain way and the government disagrees, the
        16     agencies, they can appeal in here.

        17                     But, in any event, this is the last stop for

        18     the trial level.     Okay?   Cases move on up the ladder, so to
        19     speak, from here if the lawyers feel it's necessary.
10:32   20                     So, the next step up is the United States

        21     Court of Appeals.     There are 12 Courts of Appeal, basically,

        22     in the United States, regular cases.
        23                     Each of the states are divided into -- Each

        24     areas of the country are divided into different circuits.
10:32   25     We are in the Fifth Circuit.         So, all appeals from this
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 8 of 95
                                                                                        1-8
                                              Jury Selection




          1    court go to the United States Court of Appeals for the Fifth
          2    Circuit, taking in the states of Texas, Louisiana and

          3    Mississippi.
          4                    So, all trials, what happens is, if they want

10:33     5    an appeal, they'll ask the court reporter to type up the
          6    transcript, the attorneys will write briefs and then they

          7    can go and argue the case in front of the United States
          8    Court of Appeals for the Fifth Circuit.

          9                    The headquarters of the court is in
10:33   10     New Orleans.    Historically, it's in New Orleans.             But the

        11     judges come from all three states.
        12                     So, an appeal, let's say, from this courtroom

        13     will go to the U.S. Court of Appeals for the Fifth Circuit,

        14     but the judges for all three states -- In this building, I
10:33   15     think we have about six circuit judges residing here, the
        16     ones from Texas and, of course, Louisiana and Mississippi.

        17     They're all spread out through those states.

        18                     Very often you go.              The judges, if they grant
        19     oral argument, will hear 20 minutes a side from the attorney
10:33   20     standing at a podium.      The judges sit three judges.           No

        21     evidence is presented, no jury.            They just argue what's

        22     right or wrong with the transcript of the case or the
        23     rulings the judge made or whatever.

        24                     And then the judges go back.             They fly in from
10:34   25     the different states.      For instance, an appeal from this
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 9 of 95
                                                                                        1-9
                                              Jury Selection




          1    court could be heard at random, because they select the
          2    judges at random by a computer, by two judges who reside in

          3    Louisiana and one from Mississippi, but they make up the
          4    Court of Appeals panel.

10:34     5                     Now, after they come down with their ruling
          6    either affirming or reversing or partially affirming or

          7    firmly reversing, it comes on back.              A person has a right to
          8    request, civil and criminal, an appeal to the United States

          9    Supreme Court.
10:34   10                      Of course, the Supreme Court sits in

        11     Washington made up of nine justices, and they hear appeals
        12     from all of the circuit courts and, also, from all the

        13     Supreme Courts of all the states.               But they don't have to

        14     take every case that comes in.
10:35   15                      It's a lot different than our Courts of
        16     Appeals.   They pick and choose.           And each year at the end of

        17     the session I have my staff call up to the Supreme Court and

        18     find out how many cases they recently had.
        19                      The recent -- The most recent statistics are
10:35   20     as follows from the whole country:              6,475 cases were

        21     appealed to the U.S. Supreme Court, meaning -- well,

        22     actually, requested to be heard -- and the Court actually
        23     wrote opinions on just 62 cases.

        24                      So, in effect, you get one crack at the Court
10:35   25     of Appeals and just a rare case is accepted by the Supreme
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 10 of 95
                                                                                  1-10
                                               Jury Selection




          1    Court to rule.     So, it's going to be a case of major
          2    constitutional importance.        Or there's another reason

          3    they'll take a case:      if there's what they call a conflict
          4    of the circuits.

10:36     5                     The Ninth Circuit is the largest statewide
          6    regional one.     That's in California.          Let's look at that.

          7    California, Washington, Oregon, the whole West Coast, over
          8    to Nevada and -- what is it? -- Arizona and then you've --

          9    Those are the western states.
10:36    10                     Let's say they decide a case a certain way and

         11    just, by chance, let's say, a year later the Second Circuit,
         12    which is New York, Vermont and -- what is it? -- Connecticut

         13    over there decide a case almost exactly the same, but they

         14    decide it differently.      So, that's a conflict of the
10:36    15    circuits.    That's another reason why the U.S. Supreme Court
         16    might take a case.

         17                     But that's how the system works.          This is the

         18    last stop of trials with juries, and we're glad to have you
         19    here.
10:36    20                     I want to tell you about the workday

         21    generally.    I know you were a little early today.

         22    Generally, we begin at 10:00 a.m. and we adjourn at
         23    6:00 p.m.

         24                     This allows the jurors who sit on the case to
10:37    25    get here after the rush hour and to leave after the rush
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 11 of 95
                                                                                       1-11
                                               Jury Selection




          1    hour and allows me to come in from 9:00 to 10:00 and during
          2    the lunch hour to hear other matters, criminal matters,

          3    civil matters, like sentencings, rearraignments, summary
          4    judgment hearings, defaults and things like that.               So,

10:37     5    that's basically the schedule.
          6                     We've all seen a lot of TV trials.             I don't

          7    watch much because it's like working, and it's not very
          8    accurate.    But -- what is it?         JAG?      Is that still on?   Law

          9    & Order and Judging Amy.       There's also -- What is it?            What
10:37    10    is it?    The Good Wife was on, but now what is it?             It's on

         11    the CBS pay station.
         12                     But, anyhow, we got lots going on on TV.

         13    Judge Judy, of course.      That Judge Judy -- By the way,

         14    kidding aside, last year in the TV Guide, she's the highest
10:38    15    paid performer on television, all of TV.               I kid you not.
         16    40 million a year.      I don't know.            Maybe I'll put my name in

         17    for the next one around.       We all grew up, a lot of us, on

         18    Judge Wopner.     Remember?    The People's Court.
         19                     In any event, kids always bring you down aside
10:38    20    from pictures like that.       I remember I was -- You know, show

         21    and tell, bring your parents to school as to what he or she

         22    does.
         23                     And years ago I was out talking to one of my

         24    kids' courts -- kids' classrooms and some little girl raised
10:38    25    her hand and wanted to know was I as important as
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 12 of 95
                                                                                        1-12
                                               Jury Selection




          1    Judge Judy.    I said, "No.     I'm not.          Not really."
          2                     But, in any event, you've seen a lot on TV.                A

          3    federal trial has never been videoed.               It's never been
          4    videoed.    It's all state court.           It's not to criticize.

10:39     5    It's just that we're different.
          6                     We're going to talk about two things.             You

          7    don't know yet whether this is a civil or a criminal case.
          8    Okay?   I'll tell you in a moment.               But let's talk about the

          9    burden of proof, the burden of proof in a civil case.
10:39    10                     Let's say it's a contract matter, maybe a

         11    personal injury.     You occasionally get them over here,
         12    contract banking or whatever.           All right?

         13                     The plaintiff, that name, that's the person

         14    who brings the lawsuit.       The defendant is against whom it's
10:39    15    brought.    This is a civil case.
         16                     The jury, if you sit -- If it's a civil case,

         17    you're -- the plaintiff must prove his or her case by a

         18    preponderance of the credible evidence.
         19                     So, what does that mean?             By the way, you'll
10:39    20    get written instructions on this at the end.               Preponderance

         21    of the credible evidence.       Lawyers often use this.          You

         22    picture the scales of justice.            A very slight tipping is a
         23    preponderance of the evidence.            Very slight tipping.

         24                     Now, if this is a criminal case, the
10:40    25    government must prove its case against the defendant beyond
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 13 of 95
                                                                                   1-13
                                               Jury Selection




          1    a reasonable doubt.      That's not beyond all doubt, not beyond
          2    a shadow of a doubt.      But it's beyond a reasonable doubt.

          3                     Again, you'll get an instruction that this is
          4    a criminal case.     But, again, picture those scales of

10:40     5    justice.    Beyond a reasonable doubt is a much heavier
          6    tipping of the scale.

          7                     As the lawyers come and visit with you or if I
          8    ask you a question -- Let's say it's a medical case and you

          9    have some background in the medical community.           We don't
10:40    10    want anybody in there getting to be an expert on their own.

         11                     So, the bottom line would be -- or let's say
         12    it was a criminal case.       Maybe you or a close relative is a

         13    police officer.     You know, they're going to ask you some

         14    questions.
10:40    15                     The bottom line is this:        If that -- Whatever
         16    it is that you may have a concern about or a background

         17    about, the question is:       Would that prohibit you from being

         18    fair and impartial on this case -- and here's the key
         19    phrase -- without having heard any of the evidence?
10:41    20                     I can't impress upon you the importance of

         21    that, being fair and impartial without having heard any of

         22    the evidence.
         23                     I analogize it each time to this:        Like an

         24    Olympic 100-meter dash.       All of the runners are in the
10:41    25    starting blocks together, starting equal.          Then that
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 14 of 95
                                                                                         1-14
                                               Jury Selection




          1    starting gun goes off and then, in effect, the contest
          2    begins.

          3                     I don't want to relate this to a footrace or
          4    even to a horse race where all the animals are in the stall

10:41     5    and then the bell goes and out come the horses.                But what it
          6    is we're looking for is can you give both sides an equal

          7    shake without having heard any of the evidence, everybody
          8    equal at the start.

          9                     Then, of course, you start listening to both
10:42    10    sides.    And, eventually, you will get the instructions from

         11    the judge, either in a civil case, fill in the blanks and
         12    how much money, if any, or in a criminal case, guilt or

         13    innocence.

         14                     So, right at this point, that's the basic
10:42    15    question.    You don't know anything about the case.               But I'll
         16    try this.

         17                     Anything about what I've said so far that

         18    would prohibit you from being fair and impartial in this
         19    case without having heard any of the evidence yet?
10:42    20                     All right.    We got no hands.            Good.

         21                     Now, let me tell you about this case.                 This

         22    case is a civil case.      Nobody's going to jail or anything
         23    else.    Okay?   It's a civil case.              Really interesting.

         24                     I'm going to read you a statement of the facts
10:42    25    in just a moment because the attorneys and I worked a good
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 15 of 95
                                                                                   1-15
                                               Jury Selection




          1    part of yesterday getting all the evidence down so we can
          2    move it along today.

          3                     By the way -- And I always mention this and,
          4    of course, there's been some other criminal matters in

10:43     5    the -- what is it? -- in the public eye recently, a lot of
          6    it in federal court.

          7                     In federal court -- okay? -- only the judge
          8    does the sentencing.      So, if you were a juror in a federal

          9    criminal case, you would decide guilt or innocence, but you
10:43    10    would not decide the penalty.           The penalty is up to the

         11    judge in the federal court.
         12                     Of course, you know, in the state court

         13    system, almost all of it, the jury says guilt or innocence

         14    and, if it's guilty, then they come back for the sentencing
10:43    15    phase.    There's only one case where you come back in, and
         16    that's a death penalty case.

         17                     When you have a death penalty case in federal

         18    court, then, just like all the state system, you'll come
         19    back in and decide what the punishment should be.           Aside
10:43    20    from that, the jury does not.

         21                     Also, just as a little bit of background,

         22    there is no parole in the federal system, and that's not to
         23    be criticizing of any state system, which is different.

         24                     In state court, let's say you get a certain
10:44    25    sentence.    You're eligible for parole after maybe a quarter
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 16 of 95
                                                                                     1-16
                                               Jury Selection




          1    of your time or a half of your time.             That is not the case
          2    in any federal sentence.

          3                     In federal court, you will serve the entire
          4    time.    The only possibility is, if you behave yourself, the

10:44     5    most you can get is 54 days a year good time after the first
          6    year.

          7                     So, if you see a case coming down where a
          8    person is sentenced to a year, a year and a day, that one

          9    day means that they may be eligible for good time because
10:44    10    good time accrues if your sentence is more than one year.

         11    So, just keep that in mind.
         12                     Again, no parole at all.           So, any federal

         13    sentence, you will serve at least -- I think it's 89 to

         14    90 percent of your sentence.          The Parole Commission was
10:45    15    abolished in 1986 in federal court.              So, we have no parole.
         16                     I'm going to read you now just a brief

         17    description of the case, and then I'm going to turn it over

         18    to the attorneys, who are going to visit with you about the
         19    case.
10:45    20                     Oh.   Oh.   One other thing.

         21                     The attorneys are going to be on a timing

         22    order.    They'll get a worksheet like this every day because
         23    the promise I make to the jury is that this case will move

         24    along.
10:45    25                     Those of you that have sat on state court
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 17 of 95
                                                                                         1-17
                                               Jury Selection




          1    juries know that the judge doesn't have that much of a role
          2    in the case.

          3                     In federal court, the judge can jump in and
          4    mix it up a lot more than they can in the state system.                   But

10:45     5    I also have the great equalizer.                 That's what I tell the
          6    jury.   I've got a chess clock.           Okay?

          7                     Now, they're going to have a certain amount of
          8    time.   There's the clock.      That's on.           They're going to have

          9    a certain amount of time to question their witnesses and to
10:45    10    cross-examine the other witnesses, and I will be setting

         11    that time today.     All right?
         12                     When the time is up, they sit down.              No more

         13    questions.    So, if you see me touching the buttons, there --

         14    that guy is up, this guy makes an objection, right down; it
10:46    15    goes the other way.      So, the time runs.            When the time is
         16    up -- That's the deal I make with you.

         17                     This is going to be, the attorneys have

         18    stated, an extremely short case for federal court.                We're
         19    talking about testimony, whenever it begins, of well less
10:46    20    than a week.     It's going to go quickly.             And, again, they

         21    will move along and -- consistent with the rights.

         22                     Now, keep in mind both sides have waited to
         23    get to today.     This is their day in court.             That's what our

         24    whole system is geared for.
10:46    25                     If they couldn't work out any kind of a
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 18 of 95
                                                                                   1-18
                                                 Jury Selection




          1    settlement -- which is fine -- they come to court and they
          2    submit it to a cross-section of the community.           That's what

          3    you are, a cross-section of the community, to render a
          4    verdict on this disputed fact pattern.

10:47     5                     Okay.    Let's tell you what the case is about,
          6    and then we're turning it over to the attorneys.

          7                     This is a copyright case.         The Plaintiff --
          8    Remember, the Plaintiff, who happens to be sitting at this

          9    table -- they may be shifting to the other table during the
10:47    10    trial so they can be closer to the jury -- but the Plaintiff

         11    is a design firm known as Preston Wood & Associates, LLC,
         12    legal -- what is it? -- legal -- limited legal corporation?

         13               MR. ZUMMO:     Limited liability company.

         14               THE COURT:     Okay.     There it is.   That's what it
10:47    15    stands for.    It's a company.
         16                     The Plaintiff is a design firm, Preston Wood &

         17    Associates.    The Defendants are a real estate firm known as

         18    "UL", the two initials, "Inc.", Incorporated, doing business
         19    as Urban Living; its owner, Vinod Ramani -- it's
10:48    20    R-a-m-a-n-i; and an architecture firm, Cameron Architects,

         21    Inc., and its owner, Stephen Cameron.

         22                     So, on the Plaintiff's side, we have Preston
         23    Wood & Associates.       On the defense side, UL, Inc., doing

         24    business as Urban Living, its owner, a Mr. Ramani; an
10:48    25    architectural firm, Cameron Architects, Inc., and its owner,
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 19 of 95
                                                                                  1-19
                                               Jury Selection




          1    Mr. Cameron.
          2                     Now, the Plaintiff -- This is what they're

          3    alleging.    You haven't heard any evidence.        The Plaintiff
          4    alleges that the Defendants have infringed the copyrights of

10:48     5    Preston Wood's architectural plans, drawings and building
          6    designs.

          7                     Preston Wood also alleges that the Defendants
          8    have violated federal copyright law by distributing copies

          9    of Preston Wood's works that had Preston Wood copyright
10:49    10    management information removed or altered from the plans.

         11                     Preston Wood seeks to recover the profits that
         12    the Defendants made from their allegedly infringing

         13    activities as well as other damages allowed by law.            That's

         14    what the Plaintiff says.
10:49    15                     Now, what does the defense on the other side
         16    say?

         17                     The Defendants say that Preston Wood's works

         18    include many unprotectable elements, and they deny that the
         19    works at issue in this case infringe on the protectable
10:49    20    parts of Preston Wood's works.

         21                     Further, they disagree as to what portion, if

         22    any, of the Defendants' profits are attributable to the
         23    protectable parts of Preston Wood's works.

         24                     It may sound complicated, but we've talked
10:49    25    about it.    The skill of the lawyers -- and they're all
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 20 of 95
                                                                                     1-20
                                               Jury Selection




          1    experienced federal jury practitioners -- is going to get
          2    it -- it's ready and you're going to understand it.            We're

          3    going to have some experts come.
          4                     And that's why I've never tired of doing what

10:50     5    I do.   I learn all sorts of things about all sorts of
          6    businesses.    I know how to dredge a canal.          I know how to

          7    sandblast a bridge.      I know how to load rice bags into the
          8    hold down in Galveston -- what is it? -- the design of

          9    swimming pools, all sorts of things.             And we have people
10:50    10    sometimes, you know, with advanced degrees going to be

         11    called, perhaps, as experts in these areas.
         12                     Anyhow, that's what the case is about.

         13                     Once again, without hearing anything else,

         14    anybody feel, based upon those facts, you can be fair --
10:50    15    that you couldn't be fair and impartial without having heard
         16    any of the evidence yet?

         17                     Yes, ma'am.    That's Juror No --

         18               PROSPECTIVE JUROR:       7.
         19               THE COURT:    No. 7.     We'll call you up later.       Okay?
10:51    20                     All right.    Each side has been granted a

         21    maximum of 30 minutes.      The clock goes on -- By the way, the

         22    actual time that they're going to be required to adhere to
         23    for the whole trial doesn't start during the voir dire.

         24                     "Voir dire" is a French term meaning "to see"
10:51    25    or "to speak" or whatever.        Basically, it is what -- the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 21 of 95
                                                                                     1-21
                                               Jury Selection




          1    attorneys have time to visit with you and maybe have a
          2    question about what you have filled out here.             They know

          3    they're not going to ask any question on here.
          4                     I've tried cases everywhere from, I guess,

10:51     5    Arizona over to New York on the federal side, and this is
          6    the most comprehensive juror information form I've ever

          7    seen.
          8                     About 30 years ago I was a member of the

          9    small committee here that actually worked this up.             So, this
10:51    10    is what makes the voir dire go quickly, and it will.

         11                     But, anyhow, they got 30 minutes.          So, at this
         12    time -- The Plaintiff, remember, has got the burden of

         13    proof.    And they have the burden of proof; so, they'll go

         14    first.
10:52    15                     All right.     Counsel for the Plaintiff, go
         16    right ahead.

         17               MR. ZUMMO:    Thank you, Your Honor.

         18                     My name is Pat Zummo.           I'm a lawyer here in
         19    Houston, and I have the pleasure and the honor in this
10:52    20    courtroom in this trial to represent --

         21               THE COURT:    Mr. Zummo --

         22               MR. ZUMMO:    Yes, sir.
         23               THE COURT:    -- as I mentioned, if you want to walk

         24    up and down, you may, but you need the microphone.             Do you
10:52    25    want the microphone?      No.   Do you want the portable mic?
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 22 of 95
                                                                                  1-22
                                                Jury Selection




          1               MR. ZUMMO:    I do not need it.
          2               THE COURT:    Okay.     Then, pull the mic in, please,

          3    sir.
          4               MR. ZUMMO:    I have the honor of representing

10:52     5    Preston Wood & Associates, which is a home design firm.
          6    And, as a starting point, I'd like to introduce the owners

          7    and the people who are responsible for Preston Wood &
          8    Associates, Preston Wood --

          9               THE COURT:    Stand up so everybody in the back...
10:52    10               MR. ZUMMO:    -- and Samantha Wood.      We --

         11               THE COURT:    Now, you've got to sit down.       We can't
         12    see Miss Wood.     No.   No.   You're being blocked by your

         13    husband -- no pun intended.

         14               MR. ZUMMO:    That's not the way their marriage
10:53    15    works.
         16                     You'll hear us refer to Samantha as "Sam"

         17    throughout this trial.      Preston and Sam have operated that

         18    business in different forms for around 40 years.
         19                     I also want to introduce my co-counsel in this
10:53    20    case.

         21                     First, Louis Bonham is an attorney who used to

         22    live and work in Houston, but for well over 10 years he's
         23    lived in Austin, and then Califf Cooper, who is an attorney

         24    here in Houston.     They're both with a law firm called Osha
10:53    25    Liang, which is here in Houston, but has other offices.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 23 of 95
                                                                                        1-23
                                                Jury Selection




          1                     Does anybody know any of the -- Sam, Preston
          2    or any of the lawyers that we've introduced so far?

          3               PROSPECTIVE JUROR:        I know Preston.
          4               MR. ZUMMO:    You do, ma'am?               Well, then, we -- as

10:53     5    Judge Hittner said, we'll talk to you --
          6               THE COURT:    Oh.    You do?

          7               PROSPECTIVE JUROR:        Uh-huh.
          8               THE COURT:    Why don't you stand up and tell us

          9    about it.    Who do you know?
10:54    10               PROSPECTIVE JUROR:        I know Preston.

         11               THE COURT:    Stand up, ma'am, please.
         12                     Who do you know?

         13               PROSPECTIVE JUROR:        I know Preston.

         14               THE COURT:    Okay.
10:54    15               MR. ZUMMO:    I believe you're Mrs.                      ?
         16               PROSPECTIVE JUROR:        No.

         17               MR. ZUMMO:    Oh.                      .          .

         18               PROSPECTIVE JUROR:                         .
         19               MR. ZUMMO:    And you're an architect?
10:54    20               PROSPECTIVE JUROR:        I'm an architect.

         21               THE COURT:    Okay.     Good.          Then, we will call you up

         22    later.    I just want to make sure.               Thanks so much.
         23               MR. ZUMMO:    Your Honor, can I ask Mr. Strother to

         24    introduce his parties and his clients at his --
10:54    25               THE COURT:    Yes.    Go right ahead.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 24 of 95
                                                                                       1-24
                                               Jury Selection




          1               MR. STROTHER:    Use the microphone?
          2               THE COURT:    No.   They'll hear you from right there.

          3               MR. STROTHER:    Okay.       I'm Justin Strother and I
          4    represent the Defendants in the case.

10:54     5                     Next to me is Vinod Ramani.             He is the owner
          6    and principal of Urban Living, which is the real estate

          7    brokerage.
          8                     Next to him is Stephen Cameron.            He is the

          9    owner and he's the architect of Cameron Architects.
10:54    10                     Across the table from me is my associate, Mike

         11    Belleville.
         12                     And next to him is Angela Cameron.            She's

         13    Stephen's wife and she also handles the finances of the

         14    firm, the architectural firm.
10:54    15                     Thank you.
         16               MR. ZUMMO:    Thank you.

         17               THE COURT:    Wait a second.          You didn't introduce

         18    your other associate.
         19               MR. STROTHER:    I introduced Mr. Belleville and
10:55    20    Ms. Cameron.

         21               THE COURT:    Oh.   You have.         Okay.

         22               MR. ZUMMO:    So, does anyone know any of the
         23    Defendants or their lawyers?          Okay.

         24                     I'm going to ask you about two other people
10:55    25    who are going to be witnesses in this case.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 25 of 95
                                                                                  1-25
                                               Jury Selection




          1                     There is an architect here in Houston named
          2    Suzanne Labarthe with the firm of Rogers Labarthe.

          3                     Does anyone know Suzanne?
          4                     Thank you, ma'am.

10:55     5                     And then there's an architecture professor at
          6    the University of Houston named Leonard Bachman, and he's

          7    expected to testify.
          8                     Does anybody know Professor Bachman?

          9                     Thank you.
10:55    10                     As Judge Hittner said, he's going to give you

         11    instructions at the conclusion of the case on what the law
         12    is that applies to this particular copyright infringement

         13    case.

         14                     In our system, we have a split of the jobs in
10:55    15    the courtroom.     The Judge is in charge of the law, and the
         16    Judge is also the person who ensures that the rules are

         17    being followed so that both sides get a fair trial.

         18                     What the jury does in our system is answer
         19    specific questions that we have about the facts of the case,
10:56    20    basically:    What is it that actually happened?         What really

         21    happened?    And we often say that the jury is the sole judge

         22    of the facts.
         23                     And the reason we use juries for this is it

         24    just -- Over generations, what we've learned is that, when
10:56    25    you have arguments over what happened, questions about the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 26 of 95
                                                                                  1-26
                                               Jury Selection




          1    evidence, is it believable evidence and reliable evidence or
          2    not, one of the best ways to judge that evidence and decide

          3    if it's believable is to bring together a group of people.
          4                     In this case, we're going to have eight people

10:56     5    selected for the jury, and what that means is that we will
          6    have the benefit of eight lifetimes of experience in dealing

          7    with people in understanding what to believe and what not to
          8    believe.

          9                     And there are a lot of times when a group of
10:57    10    people may not be the best way to decide something, but what

         11    we've learned in our system is, when it comes to judging
         12    believability and credibility of witnesses and other

         13    evidence, putting a group of eight people, or twelve people

         14    in some other cases, together gives us the best solution to
10:57    15    who do you believe and what really happened here.
         16                     So, what -- I'm going to ask some questions

         17    about, you know, can we all follow these jobs, can we all do

         18    the jobs that we're going to have.
         19                     First of all, is there anybody who thinks you
10:57    20    will not be able to follow Judge Hittner's instructions on

         21    the law?    I wouldn't expect that.

         22               THE COURT:    I wouldn't expect it either.
         23               MR. ZUMMO:    Right.

         24                     I'm going to pick on two people because we
10:58    25    actually have two lawyers on this panel.          And we get those
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 27 of 95
                                                                                     1-27
                                                Jury Selection




          1    information sheets that you filled out.             We get them far
          2    enough in advance to understand your background.

          3                     But is it Ms.             , Juror No. 17?   You're a
          4    lawyer?

10:58     5               PROSPECTIVE JUROR:        Yes.
          6               THE COURT:    Ma'am, would you stand up, please.

          7               PROSPECTIVE JUROR:        Yes.
          8               MR. ZUMMO:    And then, Mr.               , you're a lawyer?

          9               PROSPECTIVE JUROR:        Yes.
10:58    10               MR. ZUMMO:    I'm going to put you two on the spot.

         11               THE COURT:    No, you're not.          No, you're not.
         12                     Have a seat.

         13               MR. ZUMMO:    Okay.

         14               THE COURT:    In other words, if you have any
10:58    15    specific questions about them, we don't work one to the
         16    other.    Remember, we talked about state court may be

         17    different.    If you have a question that you spot, valid, you

         18    want to talk to the lawyer about their position, you may ask
         19    them one at a time.
10:58    20               MR. ZUMMO:    Well, as lawyers -- Juror No. 17, as a

         21    lawyer, do you think you'll have any problem following the

         22    Judge's instructions on the law of this case?
         23               PROSPECTIVE JUROR:        No.

         24               MR. ZUMMO:    And, Mr.                 , the same question to
10:59    25    you.   As a lawyer, will you have any problem following
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 28 of 95
                                                                                      1-28
                                               Jury Selection




          1    Judge Hittner's instructions as they apply to the law of
          2    this case?

          3               PROSPECTIVE JUROR:       No.
          4               MR. ZUMMO:    I wouldn't expect any different answer

10:59     5    on that.
          6                     As jurors, if you're selected on our jury,

          7    you'll be asked to evaluate the believability of the
          8    witnesses.

          9                     People can be believable or not believable for
10:59    10    a lot of reasons.      Maybe somebody thinks they saw something,

         11    but they didn't really see it.            Sometimes people have a
         12    memory problem that they don't remember things accurately.

         13    Sometimes people are just not being honest.

         14                     And in our -- There are some folks that -- and
10:59    15    this is not being critical, but there are some people who
         16    have reservations about wanting to sit in judgment on the

         17    honesty or the believability of other people.

         18                     Is there anyone on this panel who has any
         19    moral, philosophical, religious reason that you would not be
11:00    20    able to judge the credibility or the believability of the

         21    witnesses that testify in this trial?

         22                     Nobody's answered.              That means everybody can
         23    do the job of a juror here.

         24                     The -- This lawsuit, as Judge Hittner said,
11:00    25    involves copyright infringement claims, and the copyrights
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 29 of 95
                                                                                  1-29
                                               Jury Selection




          1    that we are here about are copyrights in building designs,
          2    building plans and building drawings.

          3                     I want to ask a general question about
          4    copyright law.     Is there anyone here who has a problem or a

11:00     5    concern about the fact that some things are protected by
          6    copyright?

          7                     I see no hands.
          8                     Is there anyone who thinks that, while you

          9    might agree that copyright law is appropriate, you don't
11:01    10    think that building designs or architectural plans are

         11    deserving of copyright protection?
         12                     I don't see any hands.

         13                     So, at the end of this case, can we understand

         14    that nobody who's picked on this jury will have any problem
11:01    15    following Judge Hittner's instructions as to --
         16               THE COURT:    Well, we already had that.       Next

         17    question, please.

         18               MR. ZUMMO:    I want to ask about some -- whether you
         19    may have particular experiences that are relevant to the
11:01    20    people and the parties that are in this case.

         21                     Is there anybody on this panel who has been --

         22    worked as an architect or a home designer or have you worked
         23    in that business?

         24                     And, Ms.               , we know that you're an
11:02    25    architect.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 30 of 95
                                                                                    1-30
                                               Jury Selection




          1                     Has anybody else -- Have you ever worked in
          2    that business?

          3               MR. ZUMMO:    Juror No. 15.
          4               THE COURT:    Yes, sir.        Do you want to stand, sir,

11:02     5    please.
          6               PROSPECTIVE JUROR 15:                         .

          7               MR. ZUMMO:    Yes, sir.        And what's the nature of
          8    that work that you've done in that business?

          9               PROSPECTIVE JUROR 15:          Marketing rep.
11:02    10               MR. ZUMMO:    Thank you, sir.

         11                     Is anyone here -- Are you working now or have
         12    you ever worked in the business of being a homebuilder or a

         13    real estate developer?

         14                     I don't see any hands.
11:02    15                     Has anyone ever worked -- One of the parties
         16    in this case is a real estate firm that part of their

         17    business is to bring together home designers and builders.

         18                     Has anybody ever worked in that type of a real
         19    estate business?
11:02    20                     I don't see any hands.          Thank you.

         21                     And has anyone here ever been a realtor, a

         22    real estate agent or a real estate broker or worked for that
         23    kind of a company?

         24                     There's no hands.          Thank you.
11:03    25                     So, we really only have --- Let me ask this,
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 31 of 95
                                                                                      1-31
                                               Jury Selection




          1    then:   For all of those businesses, whether it's architects
          2    and home designers, realtors, homebuilders, developers,

          3    other real estate firm -- and I'm not limiting this to
          4    people who have worked in that business -- has anybody ever

11:03     5    had an experience with one of those businesses or those
          6    professionals that would make you not be able to be a fair

          7    and impartial juror on this case without having heard any of
          8    the evidence in this case?

          9               PROSPECTIVE JUROR 24:          24.
11:03    10               THE COURT:    All right.         Yes, sir.   Juror No. --

         11               PROSPECTIVE JUROR 24:          24.
         12               THE COURT:    24.   We'll call you up later, sir.

         13               MR. ZUMMO:    So, besides Juror No. 24, does anyone

         14    else have an experience or do you have an opinion or a
11:03    15    concern about the businesses that I listed or the types of
         16    professionals that I listed that would make it difficult for

         17    you to be where you could not be a fair and impartial juror

         18    in this case before you've heard any of the evidence?
         19                     Thank you.
11:04    20                     The particular designs, the types of houses

         21    that are at issue in this case, are what are known as

         22    townhouses.    And I have a question about the subject of
         23    townhouse development in Houston, and I'd like to just ask

         24    it this way.
11:04    25                     Some people think that the -- it's a good
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 32 of 95
                                                                                  1-32
                                               Jury Selection




          1    thing that new houses -- new townhouses are being built in
          2    neighborhoods, that that's a positive thing for development

          3    of our community and our economy.
          4                     Other people have concerns that building new

11:04     5    townhouses in older neighborhoods is hurting the character
          6    of those neighborhoods or hurting the people who live in

          7    these neighborhoods.      And this is sometimes called
          8    "gentrification".

          9                     Is there anybody on this panel who falls into
11:05    10    that second group?

         11                     Juror No. 15?
         12               PROSPECTIVE JUROR 15:          Yes.

         13               MR. ZUMMO:    Can you just stand up so...

         14                     And your name, sir?
11:05    15               PROSPECTIVE JUROR 15:                        .
         16               MR. ZUMMO:    All right, sir.          And, Mr.         you

         17    just have a concern about that type of development?

         18               PROSPECTIVE JUROR 15:          Yes.
         19               MR. ZUMMO:    And who else raised their hand, please?
11:05    20                     Juror No. 27.

         21               PROSPECTIVE JUROR 27:          The same as before.

         22               MR. ZUMMO:    And your name, please?
         23               PROSPECTIVE JUROR 27:                    .

         24               MR. ZUMMO:    And Juror No. 28?
11:05    25               PROSPECTIVE JUROR 28:          Same.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 33 of 95
                                                                                  1-33
                                               Jury Selection




          1               MR. ZUMMO:    The same concern.       Does anyone else on
          2    the panel have a concern that, despite the positive economic

          3    development that may be occurring, that building townhouses
          4    or new homes in older neighborhoods can be a concern?

11:05     5                     Thank you all for listening to and considering
          6    that question.

          7                     One of the issues in this case, as Judge
          8    Hittner explained, is that, under the copyright law, we

          9    believe, and we think Judge Hittner will instruct you, that,
11:06    10    if the jury finds that there has been infringement, the

         11    copyright owner can recover the profits of the
         12    infringer from the infringer.

         13                     Is there anyone who has a problem with that

         14    concept, that if someone infringes another person's
11:06    15    copyright, that the copyright owner can recover the profits
         16    from the infringer?

         17                     I don't see any hands.

         18                     In connection with that, in the system, the
         19    way Congress wrote the law, Congress split the burden of
11:06    20    proving these profits, and the law specifically says that --

         21    and we believe Judge Hittner will instruct you as to this --

         22    that the copyright owner has to prove what the defendants'
         23    gross revenues were from the infringement and the defendant

         24    has to prove any expenses that the defendant says should be
11:07    25    deducted from the revenue or any other deductions for what
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 34 of 95
                                                                                  1-34
                                               Jury Selection




          1    are called "factors not attributable to the copyrighted
          2    work".

          3                     Is there anyone on this panel who has a
          4    problem with that way that the law was written, to say that

11:07     5    one side has the burden of proving revenues and the other
          6    side has the burden of proving deductions?

          7                     There's no hands.
          8                     And then the last subject about the law that I

          9    would like to ask you about is we believe that Judge Hittner
11:07    10    will also instruct this jury that, under certain

         11    circumstances when certain requirements are met, a business
         12    owner can be held responsible for infringements that are

         13    committed by the business.

         14                     If that is what the law turns out to be, is
11:08    15    there anyone on this panel who will have a problem with
         16    following that law?

         17                     Well, as I said a minute ago, we have these

         18    information forms.      I only have, I think, four specific
         19    questions for some of the jurors -- some of the panel
11:08    20    members based on these forms, and I'd just like to ask you

         21    those now.

         22                     Juror No. 2.
         23               PROSPECTIVE JUROR 2:                      .

         24               MR. ZUMMO:    Your company is called -- Is it Cima
11:08    25    Inspection?
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 35 of 95
                                                                                   1-35
                                               Jury Selection




          1               PROSPECTIVE JUROR 2:         That's where I formally work.
          2    Right.

          3               MR. ZUMMO 2:    And what type of business is that?
          4               PROSPECTIVE JUROR 2:         It's an oil and gas vessel

11:08     5    and tank inspection company.
          6               MR. ZUMMO:    Thank you.

          7                       Ms.       , Juror No. 4.
          8               PROSPECTIVE JUROR 4:         Yes.

          9               MR. ZUMMO:    You've been at Texas Gulf Bank for
11:09    10    eight months.      Is the bank -- Is it working in banking?

         11               THE COURT:    That's Missouri City.
         12               MR. ZUMMO:    Oh.   Missouri -- Okay.     I'm sorry.

         13    That was it.     Okay.

         14                       How long have you been at Texas Gulf Bank?
11:09    15               PROSPECTIVE JUROR 4:         Almost three years next
         16    month.

         17               MR. ZUMMO:    I just misread the form.        Sorry to

         18    bother you with that.
         19                       And then -- let's see -- Juror No. 6,
11:09    20    Ms.            .

         21               PROSPECTIVE JUROR 6:         Yes.

         22               MR. ZUMMO:    It says that your husband is retired.
         23                       What was your husband's type of work before he

         24    retired?
11:09    25               PROSPECTIVE JUROR 6:         Core analysis.   It was in the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 36 of 95
                                                                                   1-36
                                                Jury Selection




          1    oil field company.
          2               MR. ZUMMO:    Analyzing those cores that they bring

          3    up out of the well?
          4               PROSPECTIVE JUROR 6:          Yes.     Core welder

11:09     5    specialties.
          6               MR. ZUMMO:    Thank you, ma'am.

          7                     And then Juror No. 15, Mr.                     .
          8                     First of all, I would like to thank you for

          9    serving our country in the Air Force.              And your highest rank
11:10    10    was an E-5.

         11                     What was your specialty?
         12               PROSPECTIVE JUROR 6:          Accounting.

         13               MR. ZUMMO:    Well, Judge Hittner has told you and

         14    shown you his three --
11:10    15               THE COURT:    An E-5 is staff sergeant?
         16               PROSPECTIVE JUROR 6:          Yes, sir.

         17               THE COURT:    Okay.

         18               MR. ZUMMO:    A lot of times lawyers have a hard time
         19    getting picked on juries, but I had the honor, also, and the
11:10    20    privilege of being selected for a jury in state court in the

         21    mid-1990s.

         22               THE COURT:    Who was the judge?
         23               MR. ZUMMO:    Judge Katie Kennedy.

         24               THE COURT:    One thing is you never forget who the
11:10    25    judge is one way or the other.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 37 of 95
                                                                                  1-37
                                               Jury Selection




          1                     Okay.   Go on.
          2               MR. ZUMMO:    And it was a very good experience for

          3    me not just as a citizen but as a lawyer, because I saw it
          4    from the jury side of the rail.             I actually saw how things

11:10     5    that I thought were normal for lawyers to do just bore you
          6    to tears.

          7                     So, ever since then, I have tried to move my
          8    cases along because I understand now that we don't have to

          9    ask the same question five times to make sure people got it.
11:11    10                     I hope that we can do that during this trial,

         11    and I hope that -- You know, I had 30 minutes and I've taken
         12    less than that 30 minutes, and I hope that we can continue

         13    to move things along quickly so that this is a fair,

         14    efficient, good trial and a good experience for all of you.
11:11    15                     We do appreciate your being here and assisting
         16    us in this dispute.      I personally think that the jury system

         17    is the very best way to resolve conflicts, and I'm glad that

         18    you're here now.
         19                     Thank you, Your Honor.
11:11    20               THE COURT:    Thank you.

         21                     All right.    We'll now hear from the defense.

         22                     Counsel.
         23               MR. STROTHER:    May I please the Court.

         24               THE COURT:    Yes, sir.
11:11    25               MR. STROTHER:    Good morning.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 38 of 95
                                                                                  1-38
                                               Jury Selection




          1               PROSPECTIVE JURORS:        Good morning.
          2               MR. STROTHER:    And thank you, Mr. Zummo.

          3                     Let me begin by saying I think that those who
          4    are selected for this trial are going to see a good trial.

11:12     5    The attorneys on the other side from me are skilled.
          6                     You may see a professional slug-fest between

          7    the attorneys, but I think that we get along on a personal
          8    level, and I think that those of you who are selected will

          9    profit from that.
11:12    10                     While it's true that those who are going to be

         11    on this jury are going to be the finder of fact, this isn't
         12    necessarily what some people would call a he said/she said.

         13    I don't think that you're going to see a lot of dispute

         14    about what happened and what didn't happen, but there will
11:12    15    be some of it.
         16                     I think your job is going to be a little more

         17    complicated than that, and it gets into some of the defenses

         18    that Judge Hittner told you the Defendants were going to be
         19    raising in this case.      I'm going to ask you about your
11:12    20    feelings about some of those defenses in a minute.

         21                     But first let me ask -- First of all,

         22    Mr. Zummo asked a number of questions that I was good to
         23    ask; so, while I have 30 minutes, I will probably only take

         24    half of that time.
11:13    25                     We know that we have an architect there on the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 39 of 95
                                                                                     1-39
                                               Jury Selection




          1    panel, but are there any people out there that have
          2    architects in the family?

          3                     Yes, ma'am.    Juror No. 6.         Who in your family
          4    is an architect?

11:13     5               PROSPECTIVE JUROR 6:         Yeah.    My son-in-law.
          6               MR. STROTHER:    Okay.       Yes, ma'am.     No. 18.

          7               PROSPECTIVE JUROR 18:          My husband.
          8               MR. STROTHER:    Okay.       As to both of you, is there

          9    anything about having an architect in your family that you
11:13    10    think, without hearing any of the evidence, is going to make

         11    you biased one way or the other?
         12               THE COURT:    Hold it.       Juror 27.    We had another

         13    hand up.

         14               MR. STROTHER:    I'm sorry, sir.
11:13    15                     No. 27, who in your family?
         16               PROSPECTIVE JUROR 27:          My wife.

         17               MR. STROTHER:    Do you think there's anything about

         18    you being married to an architect that would make you biased
         19    in this case without hearing any of the facts?
11:13    20               PROSPECTIVE JUROR 27:          [Indicating negatively].

         21               THE COURT:    You're shaking your head "no".           I want

         22    to make sure our court reporter --
         23               PROSPECTIVE JUROR 27:          No.    I don't think so.

         24               MR. STROTHER:    What about -- Are there any
11:14    25    homebuilders in your family, people that are responsible for
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 40 of 95
                                                                                    1-40
                                               Jury Selection




          1    building homes or maybe even a subcontractor that does
          2    something significant to build a home?

          3                     Yes, sir.    Juror No. 26.
          4               THE COURT:    Yes, sir.        Do you want to stand up,

11:14     5    please.
          6               PROSPECTIVE JUROR 26:          My uncle.   He's a

          7    homebuilder.     He works for David Weekley.
          8               MR. STROTHER:     Okay.      Thank you very much.

          9                     And I'll follow up your answer -- thank you --
11:14    10    with a question.     Is there anything about your uncle being a

         11    homebuilder with David Weekley that you think would make you
         12    biased in this case without hearing any of the evidence?

         13               PROSPECTIVE JUROR 26:          No.

         14               MR. STROTHER:     Have any of you or have any of your
11:14    15    close family members ever hired an architect to do any work?
         16                     Yes, sir.    No. 15.

         17               PROSPECTIVE JUROR 15:          Yes.

         18               MR. STROTHER:     Is there anything about that
         19    experience that would make you biased in this case one way
11:15    20    or the other without hearing any of the evidence?

         21               PROSPECTIVE JUROR 15:          No.

         22               MR. STROTHER:     Was that for a residence or --
         23               PROSPECTIVE JUROR 15:          Yes.

         24               MR. STROTHER:     Anyone else?
11:15    25                     And, as Mr. Zummo said, the designs at issue
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 41 of 95
                                                                                    1-41
                                               Jury Selection




          1    in this case have to do with townhomes.
          2                     Have any of you shopped for a townhome in the

          3    Houston market in the past 20 or 30 years?          Keep your hands
          4    up and let me make sure I write your numbers down, please.

11:15     5                     Juror No. 18 and Juror No. 26.
          6                     Yes, ma'am.    Juror No. 12.

          7                     Was there someone on the front row that had
          8    their hand raised?

          9                     Let me broaden the question before I ask the
11:15    10    follow-up.    Is there anyone that has participated with a

         11    family member or a close friend in shopping for a townhome
         12    in the Houston market in the past 30 years?

         13                     Yes, ma'am.

         14               PROSPECTIVE JUROR:       A townhome would be
11:16    15    considered --
         16               THE COURT:    I can't hear, whoever it is.       Ma'am,

         17    who is it -- Yes, ma'am.

         18               PROSPECTIVE JUROR:       I said a townhome would
         19    consider also as city homes, the new style of the buildings?
11:16    20               MR. STROTHER:    Thank you for your question.           Let me

         21    see if I can answer what I mean by a "townhome" and what I

         22    think -- I think everyone will agree.
         23                     Generally, we're talking new construction that

         24    are usually multi-story and -- but they're separate family
11:16    25    residences.    Right?    They're not talking about like a
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 42 of 95
                                                                                  1-42
                                               Jury Selection




          1    condominium design.      But there are usually multiple
          2    townhomes identical to each other and it's part of the same

          3    development.
          4                     So, some of the developments in this case

11:16     5    would pertain to two townhomes and up to maybe 16 or
          6    20 townhomes, and I could be off on that number.

          7                     Does that help answer your question?
          8               PROSPECTIVE JUROR:       Yes, sir.

          9               MR. STROTHER:    Let me go back to the question
11:17    10    because some of you raised your hands and I didn't get a

         11    chance to write your numbers down.
         12                     6, 7 and 8 raised your hands.

         13                     Was there anyone else in the back that had

         14    helped a close family member or friend shop for a townhome
11:17    15    in the Houston market?
         16                     No. 18 as well.

         17                     So, to all of you that answered that question,

         18    is there anything about your experience in that regard that
         19    you think would make you biased or unfair in this case
11:17    20    without hearing any of the evidence?

         21                     Mr.            --

         22               PROSPECTIVE JUROR 15:          Yes.
         23               MR. STROTHER:    -- you said that you did -- I'm

         24    sorry -- you're a market rep?
11:17    25               PROSPECTIVE JUROR 15:          Yes.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 43 of 95
                                                                                  1-43
                                               Jury Selection




          1               MR. STROTHER:    What kind of work were you doing and
          2    for whom?

          3               PROSPECTIVE JUROR 15:          Commercial.
          4               MR. STROTHER:    Was this for architecture?

11:17     5               PROSPECTIVE JUROR 15:          Yes.
          6               MR. STROTHER:    May I ask who your employer was?

          7               PROSPECTIVE JUROR 15:          Trevathan Marketing Group.
          8               MR. STROTHER:    Thank you, sir.

          9               PROSPECTIVE JUROR 15:          Uh-huh.
11:18    10               MR. STROTHER:    I believe that, in this case, you're

         11    going to have an admission from my clients that at least --
         12    Let me back up.

         13                     I believe we're going to be talking about five

         14    townhome developments, and I believe that my clients are
11:18    15    going to admit that, at least with regard to one of those
         16    developments, the plans used to construct some of those

         17    units used the Preston Wood plans as a starting point.

         18                     I have some questions about my client's
         19    defenses to see if you would be biased against them, without
11:18    20    hearing any of the evidence, of course.

         21                     One of the points is what Mr. Zummo brought

         22    up, is that the Plaintiff is suing the Defendants for their
         23    profits.    It's called "disgorgement" or I call it

         24    "disgorgement of profits".
11:18    25                     And he mentioned the issue that they have the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 44 of 95
                                                                                      1-44
                                               Jury Selection




          1    burden of proof on proving the gross revenue -- or I would
          2    say "gross profit" -- and then the burden shifts over to my

          3    clients to then put on proof of what expenses they connect
          4    to those gross profits, therefore, getting to net profits.

11:19     5                     So, one of the defenses that my clients are
          6    going to raise is by saying, 'Okay.                If we earned X dollars

          7    from the sale of this townhome, we have expenses that were
          8    incurred to sell that townhome.'

          9                     Is there anyone that is innately biased or
11:19    10    prejudiced against my client for taking that position?

         11               PROSPECTIVE JUROR 7:         [Raising hand].
         12               MR. STROTHER:     Yes, ma'am.

         13               THE COURT:    Yes, ma'am.             We'll talk to you later.

         14                     That defense goes a little bit further
11:19    15    because, while my clients will be putting on evidence of
         16    direct expenses, they will also be putting on evidence of

         17    their overhead that they would also like to connect to the

         18    gross profits received.
         19                     Are there any of you that are innately biased
11:19    20    or prejudiced against that position?

         21               PROSPECTIVE JUROR 7:         [Raising hand].

         22               MR. STROTHER:     Yes, ma'am.           No. 7.
         23                     Yes, sir.    No. 21.

         24               THE COURT:    Yes, sir.        Do you want to stand up,
11:20    25    please.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 45 of 95
                                                                                    1-45
                                                Jury Selection




          1               MR. STROTHER:    Just to confirm, you would be biased
          2    against my client, arguing that overhead should be deducted

          3    from their gross profits?
          4               PROSPECTIVE JUROR 21:           Yes.

11:20     5               MR. STROTHER:    I should preface most -- maybe all
          6    of these questions with:       We anticipate that Judge Hittner

          7    is going to give you written instructions about what you
          8    should and should not consider.

          9                     So, my question about overhead would be:            If
11:20    10    Judge Hittner instructed you -- Juror No. 21, for example,

         11    if Judge Hittner instructed you that you are to consider
         12    overhead --

         13               THE COURT:    Excuse me.          I'm not going to pin down

         14    that way.    So, you can rephrase the question.
11:20    15               MR. STROTHER:    Yes, Your Honor.         I'll move on.
         16               THE COURT:    Now, do you want to call 24 up later or

         17    not?   Are you ready to move on?

         18               MR. STROTHER:    I'm ready to move on, Your Honor.
         19               THE COURT:    Okay.
11:20    20               MR. STROTHER:    I think you meant No. 21, Your

         21    Honor?

         22               THE COURT:    21, rather.
         23               MR. STROTHER:    Thank you.

         24                     One of the instructions that we anticipate the
11:20    25    Court might instruct you about is that copyrightable works
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 46 of 95
                                                                                  1-46
                                               Jury Selection




          1    are composed of protectable and unprotectable elements.
          2                     If that instruction is given, my clients would

          3    be arguing that that copyrighted plans that Preston Wood had
          4    copyrighted had some non-protected and non-protectable

11:21     5    elements.
          6                     Are there any of you out there that are

          7    innately biased or prejudiced against my client taking that
          8    position?

          9               PROSPECTIVE JUROR:       [Raising hand].
11:21    10               MR. STROTHER:    Yes, ma'am.          No. 7.

         11                     Is there anyone that agrees with Ms.                  ?
         12               THE COURT:    No.   Rephrase it.        It's not agreeing

         13    with one versus the other.

         14               MR. STROTHER:    I'm sorry, Your Honor.
11:21    15               THE COURT:    Just ask the general questions or
         16    specific to one juror.

         17               MR. STROTHER:    Yes, Your Honor.

         18                     Is there anyone else who believes that they
         19    would be biased or prejudiced against my client for taking
11:21    20    the position that the copyrighted plans have some

         21    non-protectable elements in those plans?

         22                     And, finally, on the defenses for now, another
         23    issue that you will certainly be asked to determine, guided

         24    by the Court's instructions, is what percentage of profits
11:22    25    were attributable to things other than the infringement.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 47 of 95
                                                                                   1-47
                                                Jury Selection




          1                     My clients will come up with some examples of
          2    things that led to, for example, the sales price of a

          3    townhome being what it was, whether it be the cost of the
          4    land or something like that.

11:22     5                     Are there any of you out there who are
          6    innately biased or prejudiced against my client if they take

          7    that position?
          8               PROSPECTIVE JUROR 15:           [Raising hand].

          9               MR. STROTHER:    Yes, sir.
11:22    10               THE COURT:    Okay.     Thank you, sir.      We'll call you

         11    back up.    Okay.   That's No. --
         12               MR. STROTHER:    15.

         13               THE COURT:    -- 15.      Okay.

         14               MR. STROTHER:    Ladies and gentlemen, I appreciate
11:22    15    it.   Thank you for your time.           And we look forward to
         16    presenting our case to those of you that are ultimately

         17    selected.

         18               THE COURT:    All right.          I told you it was going to
         19    move quickly, and it did.
11:22    20                     All right.    May I see the attorneys up here

         21    with your sheets, please.

         22                               (At the bench)
         23               THE COURT:    I have to call forward 7, 15 and 24.

         24    Correct?
11:23    25               MR. ZUMMO:    Also, 21 said he was innately biased.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 48 of 95
                                                                                        1-48
                                               Jury Selection




          1               THE COURT:    But you can -- Let's see.            That was in
          2    answer to whose question?

          3               MR. ZUMMO:    In answer to Mr. Strother's.
          4               THE COURT:    You said you didn't want to call him

11:24     5    up.   Right?
          6               MR. STROTHER:    No.     I said I was -- I'm sorry.           I

          7    was finished asking the question.
          8               THE COURT:    That's right.            You didn't ask him to

          9    come forward.
11:24    10               MR. ZUMMO:    He's probably out of reach anyway.

         11               THE COURT:    All right.         What number is that?
         12               MR. ZUMMO:    No. 21.

         13               THE COURT:    Let's call up 21.

         14               MR. STROTHER:    Your Honor, you also mentioned
11:24    15    calling up the attorney, Juror No. 17.
         16               THE COURT:    I don't remember doing that.

         17               MR. ZUMMO:    Well, she's a prosecutor, Your Honor.

         18    That's important to me.
         19               THE COURT:    Prosecutor.             A whole family of
11:24    20    prosecutors.

         21               MR. ZUMMO:    Right.

         22               THE COURT:    No, I'm not calling her up.
         23                     If you wanted someone to call up, you just

         24    keep asking questions till it got to the point...                And I
11:24    25    would just add I will allow you to call that other one up.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 49 of 95
                                                                                       1-49
                                               Jury Selection




          1                     All right.    They're going to come up this
          2    side.   So, when they come up, just step back and let them go

          3    right in front of the microphone.                You don't -- If you want
          4    to step down....     But, in any event --

11:25     5               MR. STROTHER:    May I ask for some clarification?             I
          6    misunderstood you with regard to Juror No. 17.                I thought

          7    you were bringing her up.       So, I --
          8               THE COURT:    I'm not bringing anybody up.

          9               MR. STROTHER:    Could I explain, Your Honor?           My
11:25    10    client, Ms. Cameron, knows her.

         11               THE COURT:    Come here.         Come on.
         12               MR. STROTHER:    My client, Angela Cameron, knows

         13    Juror No. 17.     I didn't ask any questions because I

         14    misunderstood the Court's instruction.
11:25    15               THE COURT:    What instruction did you misunderstand?
         16               MR. STROTHER:    When he was asking about attorneys

         17    and you said you don't need to ask any more questions or --

         18    I thought that you were writing down that she was coming up.
         19               THE COURT:    No.
11:25    20               MR. STROTHER:    I misunderstood that.

         21               THE COURT:    You didn't go into it, though, did you?

         22               MR. STROTHER:    I didn't.            But she --
         23               THE COURT:    She knows --

         24               MR. STROTHER:    My client knows her.
11:25    25               THE COURT:    Well, what do you want to do?
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 50 of 95
                                                                                          1-50
                                                Jury Selection




          1               MR. ZUMMO:    Mr. Strother's client is a public
          2    defender and 17 is a prosecutor.                  So, they probably know

          3    each other as adversaries in the courtroom.
          4               THE COURT:    Well --

11:25     5               MR. ZUMMO:    I don't know that she needs to --
          6               THE COURT:    I'm not going to call her up.             But now

          7    we know about it, anyhow.
          8                     All right.    The first one is                    .    This

          9    is No. 7.    Right?
11:26    10                               (In open court)
         11               THE COURT:    All right.          No. 7, Miss               , do
         12    you want to come up, please.

         13                               (At the bench)
         14               THE COURT:    How are you doing?
11:26    15               PROSPECTIVE JUROR 7:          Fine.
         16               THE COURT:    There's your microphone right there.

         17                     You have a concern about sitting on this jury

         18    or not?
         19               PROSPECTIVE JUROR 7:          Yeah.
11:26    20               THE COURT:    Okay.

         21                     Questions.

         22               MR. ZUMMO:    What is your concern?              What makes you
         23    think you can't be fair and impartial?

         24               PROSPECTIVE JUROR 7:          Well, being an architect and
11:26    25    seeing how plans and designs --
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 51 of 95
                                                                                    1-51
                                                Jury Selection




          1               THE COURT:    Keep your voice down.
          2               PROSPECTIVE JUROR 7:          This is recording.      I

          3    understand.
          4                     Seeing how they are abused often, I have a

11:27     5    certain bias towards that and attitude towards that.
          6               THE COURT:    Do you think you can be fair and

          7    impartial in this case without having heard any of the
          8    evidence?    On this case.

          9               PROSPECTIVE JUROR 7:          I don't think I would be
11:27    10    fair.

         11               THE COURT:    Okay.     Any questions?
         12                     Thank you, ma'am.

         13               THE COURT:    Just thank you, ma'am.         Take your seat.

         14    Thank you.
11:27    15                     All right.    Come on in.
         16                     Do we have any challenge on No. 7?

         17               MR. ZUMMO:    We move to strike No. 7 for cause, Your

         18    Honor.
         19               MR. STROTHER:    No objection.
11:27    20               THE COURT:    The next one I have is 15, bias or

         21    prejudice.    That's Mr.                 , his last segment.

         22                               (In open court)
         23               THE COURT:    Mr.                 , please, No. 15.

         24                               (At the bench)
11:28    25               THE COURT:    There's the microphone.         Stand right in
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 52 of 95
                                                                                        1-52
                                                Jury Selection




          1    front of it.
          2               PROSPECTIVE JUROR 15:           Your Honor, I think --

          3               THE COURT:    You can look at me.         It will pick it
          4    up.   If Bruce can't pick it up he'll let me know.               Okay?

11:28     5               PROSPECTIVE JUROR 15:           Your Honor, I think I'm a
          6    little too familiar with Urban Living.

          7               THE COURT:    Oh.   Okay.         You know that firm?
          8               PROSPECTIVE JUROR 15:           Yes.

          9               THE COURT:    Okay.
11:28    10               PROSPECTIVE JUROR 15:           And I know their work.

         11               THE COURT:    So, you feel you couldn't be fair and
         12    impartial on this case, having known at least one of the

         13    parties?

         14               PROSPECTIVE JUROR 15:           Yes.
11:28    15               THE COURT:    Any questions?
         16               MR. ZUMMO:    No questions.

         17               THE COURT:    Any questions?

         18               MR. STROTHER:    No questions.
         19               THE COURT:    Thank you, sir.          Have a seat.
11:28    20                     Come on in.

         21                     All right.    Do you join in that challenge?

         22               MR. STROTHER:    Yes, Your Honor.
         23               MR. ZUMMO:    Yes, sir.

         24               THE COURT:    By agreement?
11:28    25               MR. ZUMMO:    Yes, sir.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 53 of 95
                                                                                    1-53
                                               Jury Selection




          1               THE COURT:    The next one is 21.
          2                               (In open court)
          3               THE COURT:    Mr.              , No. 21, please.
          4                               (At the bench)
11:29     5               THE COURT:    He made a comment relative to which
          6    questions?

          7               MR. ZUMMO:    I postured about overhead.
          8               THE COURT:    Oh, yeah.

          9                     That's the microphone.
11:29    10                     All right.    You had a concern, sir, concerning

         11    overhead and that's why I cut you off.
         12                     So, would you explain what your concern is or

         13    what your feeling is.

         14               PROSPECTIVE JUROR 21:          I was afraid that -- eat up
11:29    15    the profits by charging their salaries and overhead.               So,
         16    they're profiting from something they shouldn't have gained.

         17    I just don't think that's fair.

         18               THE COURT:    He answered that to your question.          You
         19    go first, follow up.
11:30    20               MR. STROTHER:    Sir, if Judge Hittner instructs you

         21    that you are to include overhead, are you going to be able

         22    to follow that instruction?
         23               PROSPECTIVE JUROR 21:          I think, if he tells me to,

         24    I would.
11:30    25               MR. ZUMMO:    I don't have any other questions, Your
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 54 of 95
                                                                                    1-54
                                               Jury Selection




          1    Honor.
          2               THE COURT:    All right.         Thank you, sir.

          3                     Do we have any challenge on No. 21?
          4               MR. STROTHER:     Your Honor, I move to strike him for

11:30     5    cause.
          6               THE COURT:    Response?

          7               MR. ZUMMO:    No objection.
          8               THE COURT:    No objection.           Okay.

          9               MR. ZUMMO:    Make it easy.
11:30    10               THE COURT:    No objection to 21,              .

         11                     The last one we have is 24.
         12               MR. ZUMMO:    When I asked the general question about

         13    all of the different businesses, if you had an experience

         14    that would make you not be fair and impartial -- So, we
11:31    15    don't know what his particular concern is, Your Honor.
         16               THE COURT:    That's number -- is it a man?

         17               MR. ZUMMO:    It's a man,                .

         18                               (In open court)
         19               THE COURT:    Mr.              , No. 24, please.   Do you
11:31    20    want to come up, sir, please.

         21                               (At the bench)
         22               THE COURT:    Yes, sir.        There's your microphone.
         23                     Yes, sir.     What was your concern?

         24               PROSPECTIVE JUROR 24:          I work for an oil company
11:31    25    and we work with a lot of architects directly.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 55 of 95
                                                                                    1-55
                                                Jury Selection




          1               THE COURT:    Okay.
          2               PROSPECTIVE JUROR 24:           So, question was?

          3               THE COURT:    And the question was?
          4               PROSPECTIVE JUROR 24:           I think the question was any

11:31     5    relation with -- any connection with the architects, and I
          6    just thought to say that I do work with the architects.

          7               THE COURT:    Okay.     Well, you raised your hand,
          8    what, during your --

          9               MR. ZUMMO:    My questions.
11:31    10               THE COURT:    Yeah.     Go on.         Follow up.

         11               MR. ZUMMO:    The question that I asked -- and I hope
         12    I wasn't unclear -- is:       Is there anything about your

         13    experience with the businesses, such as architects, that

         14    would mean that you could not be fair and impartial as a
11:32    15    juror in this case before you've heard any evidence?
         16               PROSPECTIVE JUROR 24:           No.

         17               MR. ZUMMO:    And you could not be fair?

         18               PROSPECTIVE JUROR 24:           I could be fair, yes, but I
         19    just wanted to mention that I do work with the architects.
11:32    20               MR. ZUMMO:    You haven't had negative experiences --

         21               PROSPECTIVE JUROR 24:           No.

         22               MR. ZUMMO:    -- that would make you think all
         23    architects are either good or bad?

         24               PROSPECTIVE JUROR 24:           No.
11:32    25               THE COURT:    Both sides start equal?           Both sides.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 56 of 95
                                                                                   1-56
                                                Jury Selection




          1               PROSPECTIVE JUROR 24:           Yes.
          2               THE COURT:    Questions?

          3               MR. STROTHER:    No.
          4               THE COURT:    Thank you, sir.

11:32     5               PROSPECTIVE JUROR:        Thank you.
          6               THE COURT:    Do we have a challenge on 21?

          7               MR. STROTHER:    No.
          8               MR. ZUMMO:    No.

          9               THE COURT:    All right.          Being a state practitioner,
11:32    10    I didn't want to catch you flat-footed.             All right?   In the

         11    federal system, we have eight on the jury.
         12                  (Case manager whispers to the Court)
         13               THE COURT:    What?

         14               CASE MANAGER:    The catch-all question.
11:32    15               THE COURT:    Oh, yeah.         That's right.
         16               Just stay right here.           That catch-all question I

         17    forgot.

         18                               (In open court)
         19               THE COURT:    All right.          I said it was going to move
11:33    20    along fast, and it is.      I'm going to ask you one last

         21    question.    Okay?   Then we'll get right along to the jury

         22    selection.
         23                     If there's anything I haven't asked, the

         24    attorneys haven't asked, and it's not on your sheet that you
11:33    25    feel you would have a concern about serving as a juror on
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 57 of 95
                                                                                         1-57
                                                Jury Selection




          1    this case, an extremely short case for federal court,
          2    really, if you would, raise your hand at this time.                 Okay.

          3                               (At the bench)
          4               THE COURT:    Come on up, Ellen.

11:33     5                     Who is the first one?               No. 16.
          6                     MR. ZUMMO:     The very first one on Page 2.

          7                              (In open court)
          8               THE COURT:    Miss            , please, No. 16.       Do you

          9    want to come up, please.
11:34    10                               (At the bench)
         11               THE COURT:    Yes, ma'am.              There's your microphone.
         12    Come on up.

         13                     Yes, ma'am.     What's your concern?

         14               PROSPECTIVE JUROR 16:           It's just that I will be
11:34    15    traveling Friday evening from Houston to Atlanta and won't
         16    be returning until Monday.

         17               THE COURT:    What time -- when will you be returning

         18    Monday?
         19               PROSPECTIVE JUROR 16:           The flight comes in at 8:00
11:34    20    in the morning.

         21               THE COURT:    8:00 in the morning?

         22               PROSPECTIVE JUROR 16:           Yes.
         23               THE COURT:    Okay.     And Friday what time is the

         24    plane?
11:34    25               PROSPECTIVE JUROR 16:           Leaves at 8:00 p.m.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 58 of 95
                                                                                    1-58
                                                Jury Selection




          1               THE COURT:    At night?
          2               PROSPECTIVE JUROR 16:           Yes.

          3               THE COURT:    Okay.     Number one, I told the attorneys
          4    we're going to adjourn early on Friday.

11:34     5               PROSPECTIVE JUROR 16:           Okay.
          6               THE COURT:    We're going to adjourn at 4:30.           And if

          7    you get in at 8:00 -- We usually begin at 10:00.              Would that
          8    be okay with you?

          9               PROSPECTIVE JUROR 16:           I think so.
11:34    10               THE COURT:    And if by any chance the flight is

         11    late, you can either check and wait on it or, you know, we
         12    have to go with at least six jurors.               So, there's a way to

         13    work with this.     Okay?   I'm just saying there's a way to

         14    work with this.
11:35    15               PROSPECTIVE JUROR 16:           Okay.
         16               THE COURT:    Any problem with that?

         17               PROSPECTIVE JUROR 16:           No.

         18               THE COURT:    Okay.     Thank you, ma'am.
         19               PROSPECTIVE JUROR 16:           Okay.
11:35    20               THE COURT:    Come on up.

         21                     Do we have any challenge on 16?

         22               MR. ZUMMO:    No, Your Honor.
         23               MR. STROTHER:    No.

         24               THE COURT:    Now, keep in mind, if the plane is
11:35    25    late, we'll talk about it as to -- Let's see how late it's
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 59 of 95
                                                                                      1-59
                                                Jury Selection




          1    going to be and, if she's on the jury, we can go with seven
          2    instead of eight.      Okay?   That's why we have a little bit of

          3    flexibility.
          4               CASE MANAGER:    28.

11:35     5                               (In open court)
          6               THE COURT:    28.   Juror No. 28, Mr.                   ,

          7    please.
          8                               (At the bench)
          9               THE COURT:    How are you doing?          There's the
11:36    10    microphone.    Just step back about a half a step.            That's it.

         11               PROSPECTIVE JUROR 28:           Yeah.    My issue is really a
         12    hardship issue.     I'm hosting a large group of corporate

         13    visitors into West Texas and New Mexico next week.

         14               THE COURT:    When next week?
11:36    15               PROSPECTIVE JUROR 28:           Monday through Friday.
         16               THE COURT:    Are you running the program?

         17               PROSPECTIVE JUROR 28:           Yes.    I am the manager and I

         18    am running the program.
         19               THE COURT:    Okay.     Questions?
11:36    20               MR. STROTHER:    No questions, Your Honor.

         21               MR. ZUMMO:    No questions, Your Honor.

         22               THE COURT:    Thank you, sir.
         23                     Will you agree on excusing 28?

         24               MR. ZUMMO:    Yes, sir.
11:36    25               MR. STROTHER:    Yes, Your Honor.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 60 of 95
                                                                                       1-60
                                                Jury Selection




          1               THE COURT:     Now -- That's it, Ellen.          Right?
          2                      Okay.   Now, the reason why -- I was about to

          3    do this.    Ellen is adding it all up.            We have eight on the
          4    jury.    Right?   We have three strikes each in federal court.

11:36     5    So, 14 is in the panel.         So, we already have out No. 6.
          6    Right?

          7               MR. ZUMMO:     7.
          8               THE COURT:     No.    In the lower panel.        14, right, is

          9    in the panel.
11:37    10               CASE MANAGER:       Correct.

         11               THE COURT:     No. 7 is out.
         12               CASE MANAGER:       Correct.

         13               THE COURT:     That's it for right now, the lower

         14    panel right now.     And then Mr.                  .   That would put
11:37    15    minus one in the lower.         That would put 15 in the panel.
         16    But 15 is also out; so, now we have No. 16 in the panel.

         17    All right?

         18               MR. STROTHER:       Yes, Your Honor.
         19               THE COURT:     Now, also -- This is up to you.
11:37    20                      We have -- also, 21 is out and 28 is out.             So,

         21    how many does that leave?

         22               CASE MANAGER:       11.
         23               THE COURT:     11.    So, it would be 10.

         24                      Now, this is where you get a little bit
11:38    25    different.    We have three and three strikes.            All right?
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 61 of 95
                                                                                         1-61
                                                Jury Selection




          1    No. 16 right now is in the panel.                 You can't go further than
          2    that.

          3                     But counting up all the jurors to the end,
          4    there's another 10 that haven't been struck.                If you want,

11:38     5    I'll give each guy an additional five.                That will be eight
          6    strikes and eight strikes and use the whole panel.                It's

          7    strictly up to you.      You've never heard that before.
          8               MR. STROTHER:    I've never heard that before.

          9                     That's an interesting idea, but I'm going to
11:38    10    reject it, Your Honor.

         11               MR. ZUMMO:    I'm glad to go with the three.
         12               THE COURT:    No. 16, right, Ellen?

         13                     No. 16 is in the panel.              So, you need to make

         14    your strikes 1 through 16 with the understanding that No. 7
11:38    15    is out and No. 15 is out.
         16                     All right.    It's now 11:40, let's say.            How

         17    much time does the Plaintiff want to make the strikes?

         18               MR. ZUMMO:    Ten minutes.
         19               MR. STROTHER:    Ten minutes, Your Honor.
11:39    20               THE COURT:    Okay.     Because Ellen has to do -- I

         21    need to get them back in at 12:10.                That's what?   That's

         22    30 minutes.
         23                     And then all I'm going to do is give them some

         24    instructions and we'll be done.
11:39    25               MR. ZUMMO:    Yes, sir.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 62 of 95
                                                                                      1-62
                                               Jury Selection




          1               THE COURT:    So, I need your sheets back in on
          2    Ellen's desk -- your strike sheets facedown -- not later

          3    than 12:00 noon.     And the jury will come back at 12:10.
          4                     One of you can use the courtroom, and the

11:39     5    other can go in with your clients into the jury room or in
          6    the back or whatever.

          7                     Any other questions?
          8               MR. STROTHER:    No, Your Honor.

          9               MR. ZUMMO:    No, Your Honor.
11:39    10               THE COURT:    I'm going to give them a little bit of

         11    instructions and then you can get going.
         12                               (In open court)
         13               THE COURT:    All right.         Let me tell you about jury

         14    alleged-called selection.
11:39    15                     Each of the attorneys in federal court have
         16    the right to strike through a certain number of names.

         17    We've considered some excuses to strike through a certain

         18    number of names.
         19                     After they make their strikes separately, they
11:40    20    give Ellen the sheets, she will put the two sheets side by

         21    side and she'll go over it with a long ruler.              The first

         22    eight names she comes to that has no strike on either the
         23    Plaintiff's sheet or the defense sheet forms the jury.

         24                     So, everybody was visiting with you about
11:40    25    being selected to serve on a jury.               That's not it.   In other
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 63 of 95
                                                                                  1-63
                                               Jury Selection




          1    words, they wanted other people off more than you.           So, in
          2    effect, it's a matter of elimination rather than a matter of

          3    selection, so to speak.
          4                     So, that's how juries work, civil cases,

11:40     5    criminal cases or whatever.         In other words, after we look
          6    at the sheet where there's no strikes on either the

          7    Plaintiff or the defense, or in a criminal case the
          8    government or the defense, that forms the jury.

          9                     In order to give the attorneys time to do this
11:41    10    and consult with their clients, we're going to take a short

         11    break.
         12                     I will tell you what the schedule is going to

         13    be.   We're going to adjourn quickly for the day after we

         14    announce who's on the jury and I give you about another
11:41    15    10 minutes more.
         16                     So, we're going to move the case right clear

         17    and everybody ought to be out of here not less than -- I'm

         18    thinking about 12:30 today -- okay? -- 1:00 at the very
         19    latest.    I'm just letting you know that as far as your
11:41    20    scheduling for the rest of the day goes.

         21                     But we're going to take a break and the

         22    attorneys are going to make their strikes and we're going to
         23    get you back in at 12:10.       At 12:10, I'll announce who's on

         24    the jury.
11:41    25                     Those of you that have not been selected,
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 64 of 95
                                                                                      1-64
                                               Jury Selection




          1    you'll get some additional instructions and you'll be free
          2    to leave.

          3                     And the others, you've got about 10 minutes
          4    more with instructions and then Ellen will visit with you

11:42     5    quickly in the jury room and that'll be it for the day.
          6                     The case will move along very quickly.             By the

          7    way, when I say it's an extremely short case for federal
          8    court, it really is.

          9                     I had a good challenge years ago in the 1990s.
11:42    10    I handled all three City Hall bribery cases.                The first one

         11    went almost four months; the second one, about three months;
         12    the other, two and a half months.

         13                     A couple of years ago, in a major criminal

         14    case, my colleague, Judge Werlein, had a case scheduled for
11:42    15    seven months and it ended in the fifth month.
         16                     And about -- God, it's been 50, maybe 60 --

         17    no -- even more than that -- 60-plus years ago in New York

         18    there was IBM civil litigation that lasted over one year
         19    with the same jury.      In this case the testimony will be over
11:42    20    well within one week, well within one week.

         21                     Now, when you take a break, you're not to

         22    discuss this case with anyone -- okay? -- including each
         23    other.    I do want to say, though, you're not excused from

         24    jury duty.    You've got to come back.
11:43    25                     Why do I say that?              Well, in state court, a
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 65 of 95
                                                                                  1-65
                                               Jury Selection




          1    voir dire like this may go on much longer, maybe half a day,
          2    but much longer than it does in federal court where we have

          3    all the information, and it moves quickly.            Okay?
          4                     So, we took a break in the voir dire, got the

11:43     5    jury back in, and one juror was missing.             And, so, where is
          6    that juror?    Then we confirmed that he had said he had

          7    enough of this darn jury duty; he's going back to work.
          8                     Well, we knew where he worked.          It was that

          9    simple.    Now -- Because it was all listed.          So, the
11:43    10    bailiff -- Here we have U.S. marshals assisting in court,

         11    and then, in the state court, it was a deputy sheriff.
         12                     Called his name.         No-show.

         13                     So, what I did, I got ahold of the sheriff's

         14    department and said, "Give this guy the full business.             We
11:43    15    know where he works."
         16                     Now, some of you that are a bit older, just a

         17    few, remember, before the trolly -- before the train came

         18    down Main Street, further down Main Street towards Allen's
         19    Landing, there were two groups of stores you found there, a
11:44    20    number of pawnshops -- that's p-a-w-n -- and you've got shoe

         21    stores.

         22                     So, by the way, why do I spell that out?          I
         23    was down here about ten years telling about this same

         24    story -- okay? -- when one of the court reporters come up
11:44    25    and said, "Just for sure, how do you spell what you were
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 66 of 95
                                                                                   1-66
                                               Jury Selection




          1    saying?    What kind of" --
          2                     I said, "P-a-w-n.          Why?"

          3                     She said, "Oh, my goodness."           All the court
          4    reporters for the first ten years I was down here were

11:44     5    sending the transcripts out p-o-r-n.
          6                     "Now, wait a minute."

          7                     Okay.   We cleaned that up pretty quick.          No
          8    pun intended.

          9                     But, anyhow, I tell them, "Give him the full
11:44    10    business.    Give him the full business.            So, send the

         11    sheriff's car out," I said, "with the sirens going and the
         12    lights flashing and pull up in front of the shoe store."

         13                     He's fitting a woman with a pair of shoes.

         14    They go in.    They collar him.         They cuff him.    They bring
11:45    15    him back right in front of the same jury panel because, see,
         16    voir dire is going on.

         17                     And I had talked to the sheriff's deputy ahead

         18    of time.    And I held the guy in contempt of court and
         19    sentenced him to three days in the county jail and a
11:45    20    100-dollar fine.

         21                     I was told he had some money in his pocket.

         22    So, he goes down and pays his fine.
         23                     Then, as we discussed, they brought him back

         24    up in front of the whole group.
11:45    25                     And I said, "As an alternative to the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 67 of 95
                                                                                    1-67
                                               Jury Selection




          1    jailhouse, I'll give you an alternative.           For the next seven
          2    business days, at 9:00 in the morning and 12:00 noon, you

          3    report back to the central jury room and listen to those
          4    juror lectures over and over and over again."

11:45     5                     And he did that.         He took that option.     But it
          6    wasn't -- If you've been on state jury duty, now they do it

          7    all with video.     In other words, they have a judge on a
          8    video or whatever explaining it to you.

          9                     Back then, when we were all running for
11:46    10    office, you had 400 voters in the morning, 400 in the

         11    afternoon.    So, whoever was assigned as the jury judge
         12    looked forward to it because, aside from instructions, maybe

         13    a little bit of campaign business mixed in, meeting all the

         14    voters.
11:46    15                     So, he had to listen to that same stuff over
         16    and over for 14 times.      He took that instead.       So, he saved

         17    his time from the jailhouse.

         18                     I had one juror during a case.        A beautiful
         19    day out.
11:46    20                     During a trial it came back, "Where's

         21    Mr. So-and-So?"

         22                     He said, "I don't know."        He said, "Well, we
         23    saw him in the tunnels during the lunch break."

         24                     And I sent the marshals out looking for him.
11:46    25    They got a description.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 68 of 95
                                                                                       1-68
                                                 Jury Selection




          1                     He was sacked out, asleep in the sun, in
          2    Tranquility Park.      He took a siesta after his lunch.

          3                     Aside from that, I've never had a problem.
          4    I'm not going to have one here, I know, especially after

11:47     5    that story.
          6                     So, we're going to take a break.              The

          7    attorneys are going to make their strikes.              And we will see
          8    you back outside of this courtroom ready to resume at ten

          9    minutes after 12 o'clock.         We'll see you at that time.
11:48    10                                (Brief recess)
         11                            (Venire panel present)
         12               THE COURT:      Thank you.         Please be seated.

         13                     Ladies and gentlemen, when you come forward,

         14    would you be seated in the jury box.
12:18    15                     The first four will be in the front row, the
         16    second four in the back row.

         17               CASE MANAGER:      Juror No. 2,                        .   Juror

         18    No. 3,                 .    Juror No. 9,                   .    Juror
         19    No. 10,                 .    Juror No. 11,                 .    Juror
12:19    20    No. 12,                       .     Juror No. 13,                         .

         21    And Juror No. 14,                             .

         22               THE COURT:      Ladies and gentlemen, those of you that
         23    have not been selected, I certainly want to thank you for

         24    your service and, hopefully, you've gained a bit of an
12:20    25    insight into how the system works in your short visit with
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 69 of 95
                                                                                          1-69
                                         Preliminary Instructions to the Jury




          1    us.
          2                     This now completes this session of your jury

          3    service, but don't forget you need to check on the telephone
          4    to see if there are any other cases that may get ready to go

12:20     5    to court.
          6                     But, in any event, this completes your jury

          7    service for today.      Thank you.             You do not need to check out
          8    with the central jury room and, as far as I'm concerned,

          9    you're excused.     Thank you so much.
12:20    10                     Ladies and gentlemen of the jury, please

         11    stand, raise your right hand, take the juror's oath.
         12                                  (Jury sworn)
         13               THE COURT:    Thank you.               Please be seated.

         14                     I'm sure the first thing on your mind is how
12:21    15    long are you going to be here.                 We're going to move the case
         16    along.    The attorneys sure did it during the voir dire.

         17                     We hope the rest of the case will move as

         18    swiftly as possible.      As I say, the clock permanently goes
         19    on when we get back together.
12:21    20                     Due to a longtime scheduling conflict at this

         21    point, we're going to give you the initial instructions,

         22    talk to the attorneys.
         23                     Instead of having even opening statements

         24    today, we're going to put that off till tomorrow.                     We'll get
12:21    25    right into it tomorrow.          And the schedule generally -- I'll
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 70 of 95
                                                                                                1-70
                                         Preliminary Instructions to the Jury




          1    read down the schedule generally.
          2                     This is the following schedule:                        We start at

          3    10:00 a.m. in the morning and adjourn at 6:00 p.m. in the
          4    evening.    We take a lunch break at about one o'clock --

12:22     5    1:00 to 2:15 because you're coming in later.                          Okay?
          6                     And we take a break every hour and a half as

          7    the time goes along.      All of those starting times are
          8    approximate, except we try to get underway right on

          9    schedule.    And if we're running late or whatever, we will
12:22    10    let you know.     We're not going to let you stay in there.

         11                     Also, if I take a break with the attorneys to
         12    discuss some evidence or whatever and we can't do it in a

         13    short conference here, we'll ask you to step into the jury

         14    room, but the clock will keep running.                           The clock will keep
12:22    15    running while you're in there.
         16                     If we do something that's in the middle of

         17    trial and I need to discuss it with the attorneys, there's

         18    no need for you to be sitting around while we just whisper
         19    up here.
12:22    20                     I do permit you to take notes, but Bruce

         21    Slavin is our official court reporter.                           If I need anything

         22    read back, I'm going to ask him and not you for your notes.
         23    So, they're just for your own recollection if you desire.

         24                     By the way, the profession of court reporting
12:23    25    has come a long way since a lot of us started practicing
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 71 of 95
                                                                                            1-71
                                         Preliminary Instructions to the Jury




          1    law.
          2                     When we started in this, they had -- Actually,

          3    I had someone who was a pen writer.                       There were a couple of
          4    pen writers in state court.              Used to use the Gregg shorthand

12:23     5    with the -- flipping it with the -- And they all had -- what
          6    is it? -- not even ballpoint pens.                      They all used fountain

          7    pens, traditionally.
          8                     In the older stenotype machines, a paper tape

          9    would come up.     As the typing went on, a paper tape would
12:23    10    come up and then flop back into the pile of paper behind the

         11    stenotype machine.
         12                     Now everything is computerized.                    After about

         13    five years of being a court reporter, a lot of the court

         14    reporters have their own dictionary, like shorthand within
12:23    15    shorthand.
         16                     But the bottom line, if I need anything read

         17    back, it's not going to be from a paper tape.                      He will look

         18    on his screen.
         19                     He's got a small screen or he can put it on a
12:24    20    larger screen, and he can read it in actual letters right

         21    off that.    And they also have, if I remember correctly, the

         22    graphics of the paper tape.
         23                     Is that correct, Bruce?

         24               THE COURT REPORTER:             Yes, sir.
12:24    25               THE COURT:    You still have the graphics coming up,
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 72 of 95
                                                                                              1-72
                                         Preliminary Instructions to the Jury




          1    if necessary.
          2                     So, in any event, as you will see, there are

          3    eight persons on the jury.             There are no alternates in civil
          4    cases.    So, everybody will deliberate.

12:24     5                     Just because you're sitting in a certain seat
          6    does not mean you're an alternate.                      There are no alternates.

          7    All eight of you will deliberate on this case.
          8                     You've taken an oath, which states you're

          9    going to decide this case based upon the evidence --
12:24    10                     Oh.   Before I forget, if we're still in trial,

         11    if we are, next Tuesday -- On Tuesdays, we begin at 11:30 in
         12    the morning instead of 10:00.                But during deliberations --

         13    jury deliberations, you just keep going.                         I get in a little

         14    later just on that one morning each week.
12:24    15                     You've taken an oath, which states you're
         16    going to decide this case based upon the evidence and the

         17    evidence alone.     I want to discuss that with you at this

         18    time.
         19                     First of all, we don't want you to determine
12:25    20    who you like and who you dislike and decide the case

         21    accordingly.     Therefore, you'll have no contact with anyone

         22    relative to the case.
         23                     You may, of course, say "good morning" and

         24    "good afternoon" as you pass them in the hall, but you may
12:25    25    say nothing further.      And you may not extend any favors or
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 73 of 95
                                                                                            1-73
                                         Preliminary Instructions to the Jury




          1    accept any favors, however slight, to or from anyone
          2    involved in this case.

          3                     When you get home this evening, I'm sure
          4    friends and family will be asking have you been selected to

12:25     5    serve on a jury.     Of course, you may tell them that you
          6    have.   And I always mention that you can tell them it's a

          7    civil case, not a criminal case.
          8                     But aside from that, you're not to discuss

          9    this case with anyone, including each other, until the whole
12:25    10    case is over, until I read you the instructions, until the

         11    attorneys sum up, and then you go back in and start
         12    deliberating on this case.

         13                     You're not to make any private investigation

         14    concerning this case.       You're not to talk to your own lawyer
12:26    15    or anyone else you might think would have any kind of expert
         16    knowledge relative to this.

         17                     So, you'll listen to the testimony as it comes

         18    in and you'll make up your mind based upon the testimony and
         19    any exhibits that are admitted.
12:26    20                     About ten years ago they suggested federal

         21    judges in the country mention this to juries and, certainly,

         22    I will:    No Google research.             Okay?          No texting.   No
         23    tweeting or whatever the young people do that maybe you're

         24    all tuned into at this time.               Okay?
12:26    25                     What we're saying is we need you to decide the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 74 of 95
                                                                                            1-74
                                         Preliminary Instructions to the Jury




          1    case from what you hear in the courtroom, what's legally
          2    admitted evidence.

          3                     And, again, it's true what the attorneys say.
          4    In fact, in my final instructions, you'll get this

12:26     5    admonition, that there are two judges in this case.                      I'm the
          6    judge of the law, but you're the judges of the facts.

          7                     We have the jury to decide, listening to a
          8    fact pattern and then, after deliberation, rendering its

          9    verdict based upon that fact pattern.
12:27    10                     If you have any problems during the course of

         11    the trial, let a member of the staff know.                       And should you
         12    be delayed in arriving at the courthouse any day, you need

         13    to let us know.

         14                     And during that first break you take in a few
12:27    15    minutes, Ellen will give you all the contact information and
         16    how to call in if there's a medical emergency or a car

         17    breakdown or something like that, because we can't do

         18    anything without all eight of you here.
         19                     If at any time you have a problem hearing, let
12:27    20    me know.    Raise your hand.           We may have a marshal sitting

         21    here from time to time or just get our attention, and we'll

         22    pull the microphone in or I'll ask the witness to speak up.
         23                     As far as breaks go, we take a break at about

         24    every hour and a half as the testimony goes along.
12:27    25                     And this goes for the attorneys, any of the
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 75 of 95
                                                                                                  1-75
                                         Preliminary Instructions to the Jury




          1    parties, any witnesses and the jurors.                           If anybody needs to
          2    take a break at any time, let me know, and we can always

          3    take ten minutes.      No big deal.              If anybody needs to take a
          4    break for whatever reason, let me know, we'll take a short

12:28     5    break, come right back in and keep going.
          6                     When you return from each break, you'll remain

          7    in the jury room.      And when you come back in, you'll be
          8    lined up in the order that you're sitting now.                          Everybody

          9    remain standing until all the jurors are in place.                          Then
12:28    10    we'll all be seated at the same time.

         11                     Also, as you're aware, the jury room is small
         12    and enclosed.     Of course, there's no smoking in there or in

         13    any part of the building.            It's a smoke-free facility.                But,

         14    certainly, you're free to do so on any of your extended
12:28    15    breaks outside of the courtroom.
         16                     Keep in mind both sides have waited for a

         17    while to get to court.        And I make a priority, also, of

         18    hearing civil cases because sometimes it's more difficult in
         19    federal court based upon some of the criminal docket.
12:29    20                     Now, I don't think I have any criminal stuff

         21    later this week.     Do I, Ellen?

         22               CASE MANAGER:       No, sir.
         23               THE COURT:    I'll have to check next week.                       When you

         24    come back -- Yeah.      We'll be in trial a little bit next
12:29    25    week.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 76 of 95
                                                                                                 1-76
                                         Preliminary Instructions to the Jury




          1                     If I have any sentencings or rearraignments
          2    where someone has pled "not guilty" and changes his or her

          3    plea, I read them their rights.                  And very often they come in
          4    from the lockup and I'll ask the jury, "Do you want to see a

12:29     5    sentencing?    Come on in."
          6                     In other words, usually, it's done during the

          7    noon hour somewhere.      Usually we do it right at the end of
          8    your lunch break.

          9                     And if anybody wants to come in, I'll give you
12:29    10    that opportunity, if I'm doing any criminal work, so you can

         11    see what goes on a little on the criminal side of the
         12    docket.

         13                     I think I've introduced most folks here

         14    because -- what is it? -- I used to get that question all
12:29    15    the time.    "Who are all these people?"
         16                     Well, we have the official court reporter.

         17    You'll soon meet Ellen Alexander, our case manager.                            I have

         18    an administrative assistant who works with me in my office.
         19                     I also have two attorneys with me for two
12:30    20    years each.    One comes on and one comes off each year.

         21    You'll notice there are three here now.                          This is the

         22    shift-over week.
         23                     So, Jeremy will be leaving, going to a private

         24    firm.   And then, after a year, he's going to go clerk for
12:30    25    the next step up.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 77 of 95
                                                                                                 1-77
                                         Preliminary Instructions to the Jury




          1                      I guess it was -- you didn't get enough down
          2    here.    Right?

          3               LAW CLERK:    Yes, sir.
          4               THE COURT:    And then, in a few hours, actually, the

12:30     5    senior clerk and our newest clerk, Pat, is just off two
          6    years clerking for the chief justice of the Supreme Court of

          7    Idaho.
          8                      Now, also, during the year I've got law

          9    students who are with me just for the semester just to see
12:30    10    how courts operate.      We help them working with some of the

         11    opinions and so forth.
         12                      So, from time to time, you'll see some

         13    additional young people on the wall.                        They're on -- They're

         14    from one of the three local law schools.                           So, I have four
12:31    15    all set up for the fall semester.                     It's already fall.
         16                      We're going to adjourn today.                        The first thing

         17    you do when we come back and the clock goes on -- okay? --

         18    is -- what is it? -- opening statements.
         19                      Opening statements is nothing more than what
12:31    20    the attorneys feel the evidence will show, and it's going to

         21    be couched as, 'We assume the evidence will be....,' 'We

         22    assume the evidence will be....' or 'We anticipate the
         23    evidence is going to be this.'                 That's it.

         24                      Then, once they're done doing that, we call
12:31    25    the first witness and we get rolling.                            So, that's what we
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 78 of 95
                                                                                              1-78
                                         Preliminary Instructions to the Jury




          1    have.    We certainly thank you for being here.
          2                     When we adjourn in just a moment, you'll step

          3    into the jury room.
          4                     Ellen will visit with you for what?                   About

12:31     5    five minutes?
          6               CASE MANAGER:       Yes, sir.

          7               THE COURT:    And then you'll be free for the day.
          8                     I want the attorneys to remain here for about

          9    two or three minutes.       I've got one other thing I need to
12:32    10    visit with you about.

         11                     Ladies and gentlemen, if you would, please
         12    stand.    Thank you.    We'll see you tomorrow.                  Enter the jury

         13    room right there.

         14                     And I want to talk to the lawyers for just a
12:32    15    minute.
         16                             (Jury not present)
         17               THE COURT:    What's the status of the time?                  Have

         18    you got time ready for me?
         19               MR. ZUMMO:    Plaintiff would request eight total
12:32    20    hours, Your Honor.

         21               THE COURT:    Okay.         Plaintiff wants eight hours

         22    total.
         23                     And how about the defense?

         24               MR. STROTHER:       Your Honor, I'd like eight hours as
12:33    25    well.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 79 of 95
                                                                                   1-79



          1               THE COURT:    Keeping in mind a lot that will be
          2    going on you may put on.

          3                     But, in any event -- All right.        What I will
          4    do, later today you will get the timing order.           Okay?     You

12:33     5    will get the timing order as to how much time you have.             And
          6    then I can draw up that sheet.        But that's what I needed.

          7                     You will see, in all of my years, we can
          8    assume about five and a half hours a day -- five to five and

          9    a half hours per day max or, beyond that, it wears you out.
12:33    10    I know the late -- what is it? -- Lucius Bunton out in -- He

         11    was out in --
         12               MR. ZUMMO:    Pecos.

         13               THE COURT:    -- Pecos, yeah.     He would go all out.

         14    I don't do that.     But I think that, in all of my years,
12:33    15    between five and five and a half hours a day is about it.
         16                     But we'll get this to you today.        So, check

         17    your -- what is it? -- check the court docket.           It'll be

         18    electronically filed.      I'll get that done today.
         19                     All right.    What else do you want to talk
12:34    20    about?

         21               MR. ZUMMO:    One thing came to me when Ms. Alexander

         22    read the name of the case.        Originally, the first Defendant
         23    was RZ Enterprises.      We settled with them.      And I'm a little

         24    concerned that, if the jury hears that, they're going to
12:34    25    start wondering who is that.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 80 of 95
                                                                                  1-80



          1               THE COURT:    So, what's your suggestion?
          2               MR. ZUMMO:    Maybe go to the next defendant.

          3               THE COURT:    You want to realign --
          4               MR. ZUMMO:    Just to say Preston Wood v. Urban

12:34     5    Living.
          6               THE COURT:    Okay.    In other words, omit who?

          7    Omit --
          8               MR. ZUMMO:    -- RZ Enterprises.

          9               THE COURT:    Again.
12:34    10               MR. ZUMMO:    RZ --

         11               THE COURT:    -- Enterprises?
         12               MR. ZUMMO:    Yes, Your Honor.

         13                     And there is an entity Oppidan.

         14               THE COURT:    What?
12:34    15               MR. ZUMMO:    Oppidan.
         16               THE COURT:    How do you spell it?

         17               MR. ZUMMO:    O-p-p-i-d-a-n.

         18               THE COURT:    -d-a-m?
         19               MR. ZUMMO:    -n, as in "nanny".
12:35    20               THE COURT:    Omit all reference, right --

         21               MR. ZUMMO:    Yes, Your Honor.

         22               THE COURT:    -- as to these two.      That's a good
         23    point.

         24                     What else?
12:35    25               MR. ZUMMO:    That's all I have on that.
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 81 of 95
                                                                                  1-81



          1                     We have -- Between ourselves, Your Honor, we
          2    don't want to invoke the rule as to my husband and wife

          3    clients and the Camerons, if that's okay with the Court.
          4               THE COURT:    Okay.   That's by agreement.      You want

12:35     5    it invoked as to everyone else?
          6               MR. ZUMMO:    I guess so.    But I don't think we have

          7    any other witnesses except experts.
          8               THE COURT:    I always exempt the experts.

          9               MR. ZUMMO:    Thank you, Your Honor.
12:35    10               THE COURT:    They can stay in.

         11               MR. ZUMMO:    Yes, sir.
         12               THE COURT:    Ellen, a couple of things.

         13                     Oh.   Yes.    What else?

         14               MR. STROTHER:      We do have a witness I subpoenaed.
12:35    15    I subpoenaed Mr. Wooten.       And, of course -- Two other.
         16    RZ Enterprises.

         17               MR. ZUMMO:    Okay.

         18               MR. STROTHER:      So, there are two other witnesses.
         19    And, of course, the rule should be invoked with regard to
12:36    20    them.

         21               THE COURT:    All right.    Then, when they come in,

         22    let me know.
         23                     The rule has been invoked.       Therefore, when

         24    you see someone come in who's under the rule, you explain to
12:36    25    them that they're to remain out of the courtroom, not to
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 82 of 95
                                                                                  1-82



          1    discuss it with anyone, they may discuss it with the
          2    attorneys, and then, when they take the stand, they'll be

          3    free of the rule at that time.
          4                     Ellen.

12:36     5               CASE MANAGER:    Yes, sir.
          6               THE COURT:     Off the record.

          7                       (Off-the-record discussion)
          8               THE COURT:     Anything further from the Plaintiff?

          9               MR. ZUMMO:     One last question.
12:37    10               THE COURT:     Yes, sir.

         11               MR. ZUMMO:     What is the Court's practice on when
         12    the admitted -- or agreed facts are read to the jury?

         13               THE COURT:     Say again.

         14               MR. ZUMMO:     When will the Court read the agreed
12:37    15    facts?
         16               THE COURT:     Whenever you want.

         17               MR. ZUMMO:     I guess we would like the Court to

         18    start the trial with those, please.
         19               THE COURT:     When we start the trial?
12:37    20               MR. ZUMMO:     Yes, Your Honor.

         21               THE COURT:     Just make sure I have what you want me

         22    to read.
         23               MR. ZUMMO:     Yes, sir.

         24               THE COURT:     And I'll explain to them that this is
12:37    25    agreed between the parties, no additional proof is
        Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 83 of 95
                                                                                  1-83



          1    necessary.
          2               MR. ZUMMO:    Thank you.

          3               THE COURT:    Yes, sir.
          4               MR. STROTHER:    Nothing, Your Honor.

12:37     5               THE COURT:    Okay.   Thanks.
          6                     We'll see everybody tomorrow.       Off the record.

          7
          8                       COURT REPORTER'S CERTIFICATE
          9               I, BRUCE SLAVIN, certify that the foregoing is a
         10    correct transcript from the record of proceedings in the

         11    above-entitled matter, to the best of my ability.
         12

         13                                       s/Bruce Slavin
                                                  BRUCE SLAVIN, RPR, CM
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 84 of 95
                                                                       1-1
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 85 of 95
                                                                       1-2
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 86 of 95
                                                                       1-3
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 87 of 95
                                                                       1-4
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 88 of 95
                                                                       1-5
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 89 of 95
                                                                       1-6
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 90 of 95
                                                                       1-7
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 91 of 95
                                                                       1-8
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 92 of 95
                                                                       1-9
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 93 of 95
                                                                     1-10
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 94 of 95
                                                                     1-11
Case 4:16-cv-01427 Document 201 Filed on 12/07/18 in TXSD Page 95 of 95
                                                                     1-12
